Case 1-Ly-4lol1so--mM Voc s0e FiledOsfiefiel entered Of/ie2/i2l 21:04:10

 

PURCHASE AND SALE AGREEMENT
By and Between

1414 UTICA AVENUE LENDER LLC, solely in its capacity as
the Plan Proponent of 1414 Utica Avenue Lender's Amended Plan of Reorganization
for CORT & MEDAS ASSOCIATES, LLC, as Debtor
as Seller

amd

CALMARK EQUITIES CORP. OR AN ENTITY OWNED OR CONTROLLED BY ITS
PRINCIPAL, MARK KOPLOWIT,
as Purchaser

Dated as off July preg 2021

 

Property:

i414 Utica Avenue,
Brooklyn, New York

and

1376 Utica Avenue
Brooklyn, New York

 
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

TABLE OF CONTENTS

ARTICLE 2 DEE I stcasecver etre cnetesserenatcesteemeyyrinan catenin odes ions siameante deaeeire
ARTICLE 2 GENERAL. TERS escsetseescsspsrursseginnspaeimaanapiaanatonssqnenemanersaesey
SECTION: 2.1. Thee Tite ecto ssn sscsetssresceestenscssrsecrsnnsssaapsssuenssnmasenrintenss

SECTION 2.2. Purchase Price. .icccscccccceerssceee

ARTICLE 3 PERMITTED EXCEPTIONS; TITLE INSURANCE........0.....csscccssecssnssensreeers

SECTION 3.1. Sale Subject tO... ..cecssssssenseesersaeevsatereniats

SECTS B25 TS Ev as ec anects en panna nctatiens dee era seinta presen

SECTION 3.3, Permitted Ex@e pions ...cccccccsccsseerssecsienrciseccsinerssces
ARTICLE 4 APPORTIONMENTS AND PAYMENTS ....ccccsscsssecssscesneeresseerensens

SECTION 4.1, Apportionments Relating to the Property 0.0.00...

SECTION 4.2, Tanes amd Assessment, -..cc.seceesccsseeieepeaceecsdeessseensdeerannenie

SECTION 4.3. Transfer of Utilities...ccsssssasnsisecersise

SECTION 4.4, Tramsfer Taxes .cccccccncssesciseseanecssceseersnaeeracereaees

BE TU 5 Vie RIN isesaiasins ie etinnntae reg cosas teeta decade dim ee

SECTION 4.6. Tithe Charges ....issssessetciesessessinicitessapesseniiadsciatnicsncenssrrscereier

SECTION 4.7.. Tramsnction Expenses.ccicccssecicsnsscsssssiassessssscssisenseersances

SECTION 4.8. Survival .vcccccusccssceesseecsscss

ARTICLE 5 COVENANTS REGARDING THE PROPERTY | .cccscccsscercee-seeeeseeeitusncannenaneres

SECTION 3.1, Maintenance and Operation of the Property ......-.

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PLIRCHASER ,.......-2-.0c00005

SECTION 6.1. Geemerally .....ccsecssrerracerses

SECTION 6.2. Closing Conditions: Survival of Representations and Warranties...........

ape

PAGE

ho Ink

hh

10)

wo LO
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF SELLER. ..........-.-cscccn
Se IO Fi Li RUT ES. sacesinivoiinneiiniicatawiisnarisalenind tian eideatnlaissccachoien sinasntelses
SECTION 7.2, Property. Representations ...........4.sccsscccesesscuabsesesnescnenrenerss
SECTION 7.3. Closing Conditions; Survival of Representations and Warranties..........
SECTION 7.4. Knowledge of Selller............0055.5.:ccce esses detscseisantivassetaeneeneeetase

AB TICIE-B LGR DAA TE iecsciccis cha disatesestieiacanis tieiedveapvpadbendieilateeieniinsaiae batecaa map aeeee tenes

SECTION $,.1,: Closimg Date. cicissscsstecsssscisnscescssrssecenieeriences
ARTICLE? CLOSING DOCUMENT SS cs cssscssessasserssssrissserseersererseers

NS UREN Ui EMO EIU BB picnic whi gevieia jucckaud viceat pare dadaspiainditini dasaeninandanaalsverclieaseent
SECTION 9.2; Further Assurances. 2c.csicisestiedeieaccesicestasetitarccsdeemannessancvussconeentine
SOR FRCS NT NS sah adcga das baila Fos ce a baat niduron tea demoambsnton eesveaesD

ARTICLE 12: CAI Fis ES cia isaac sea eh ae daa cae pem de cae dtu dee eee ened

SECTION 12.1.) Purchaser's: De haul ..ccciesessseecsseeeiscrrsieeersseees

SECTION 12.2. Selber's Dectaullt isccsicissccscscissiescsdculsnsiuaiepiesiersaparsanssjussieiaes
ARTICLE 13 CASUALTY: CONDEMNATION. cescccccsccetssstsssecsesenisnssisgnsenasereseeess
SAS DC DT Coma iain ade cas da esta ite da adie ca daisies
SECTION: 13.27 Condeinnatlon sca ee ee
ARTICLE I4 AS-IS; WHERE-IS; DISCLAIMER: WAIVER OF CLAIMS .....0.0..:cccccsecesee
SECTION 14.1. Disclaimers; As-Is, Where-15 Condition. ...cciccssencrssccereertieeeceeeeeieeeiaae
SECTION 14.2. Acceptance of Closing Documents: Wallvers.ccccccciserrserceseccscetsteenaas

TIC Daa Sere ta aia ipa aac inner chaceweaadenneeetasoies

awilS
13
pahe
wl 4
wil
wl
l4
l4
lS
AS
sel
ld
16
16
AT

i?

IV?

ig
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

ARTICLE 15 INTENTIONALLY OMITTED 2.0.2..2.0.0c.sccccctccececsssecnueesnseerssereess

ARTICLE: 16: BSCR W sas iicinsscisccs iicstcostsvnsenseiseatiainene

SECTION 16.1.

Beer Terms jie iiesecacedalicedenalercte

ARTICLE 17 BANKRUPTCY COURT MATTERS ...ccuscnesssnrsseeerseees

SECTION I7.1.
SECTION 17.2.
SECTION 17.3.
SECTION 17.4.

ARTICEE-12 MISCELE AMES secccicieccteiiccadiaecesiateceeatlaeidadesa aetna

SECTION 18.1.
SECTION 18.2.
SECTION 18.3.
SECTION 184.
SECTION 18.3.
SECTION 18.6,
SECTION 1i.7,
SECTION 18.8.

SECTION 18.9,

Competing Transact. ...ccceccssseeedissessecrrses

PURCHASER BREAK UP FEE. wccsseiatecsee

Bankruptey Court Filing s...cissccseeecsssssisascersevaneersneees

Pee OE Sale se ec cisssy pashan eaecdeeep aed eee

Entire Agreement ....ciccccsces
Pei C MMMM sais ica te seca pe wnduimaseviedeeneweiceasts
Binchine AGOGO IM wai csectsscccsasscssaserascessmeersenerrisers

PERS pre eee sas ee ce eee ee eR

AE ge a eee

Binding Effect: Assignment: Successors and Assigns...

PRETUD UTES iinctinascniwessvsccurntsnachastrecats

SECTION 18.10. Eagperrsege seit etssceceetnsssntiensereenirennersdanracts

SECTION 1H.11. WOOL T PRIUS pce cenceerssee cence cise setne noises cescostsas soa tetaaseranaeerieers
SECTION 18.12. Waiver of Trial DY JU haven ctscceetscetesetbsecnesece ccascetsasssaaaenrsamernaeers

SECTION 18.13. Third Party Beneficiaries .......----cc.c:cccecisccssssssssessasnersentrasies

SECTION 18.14. JuriScicti ot cccccusscsssneaseesaerceneserrsete

SECTION [EL1U5. No ReCOrding. 1c. ccseccetiiesccsasissnaiecassionsnisenenstetiase

SECTION 18.16; Not ani CHC ......cccceeccrscerssncerescerssssetidettsaseessdcetasnenaeanunadersent
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SECTION 18.17. Failure cot Cheprsttisscccisiccscccevieesactsidecesssaenseavseriveniusanihasdnacnnasenaanicaree a
SECTION DELVE. No Waiver .ccccccccscsscccssccsssescsevssnesses iis oe eo ld eect i)
SEC TU 18: HR. Several By aiscicsigia sen caiabsdesccescecesahencsiesasasmseanaesass basa tencsaniisbnnbrcranasnes a5

SBCTOIOW 18.20. Mo Sabpvrvall sccccisscdccstbssiecc tinal eidicseceeieenetti Sb dalanvtincanessnntsatetiaa dented
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

ft

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement™) is entered into by
and between 1414 UTICA AVENUE LENDER LLC (“Plan Proponent’), solely in its capacity
as the Plan Proponent of 1414 Utica Avenue Lender’s Amended Plan of Reorganization for CORT
& MEDAS ASSOCIATES, LLC, as debtor, (“Seller”) and CALMARK EQUITIES CORP. OR
AN ENTITY OWNE ee CONTROLLED BY ITS PRINCIPAL, MARK KOPLOWITZ
(Purchaser) as of th day of July, 2021.

WHEREAS, Con & Medas Associates. LLC (“Debtor”). is a debtor under title 11 of the
United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptey Code™), and filed a voluntary petition
for relief under Chapter 11 of the Bankruptey Code on March 6, 2019 (the “Petition Date”), in
the United States Bankruptey Court for the Eastern District of New York (the “Bankruptcy
Court") (Case No. 19413515 (IMM) (the “Bankruptcy Case"),

WHEREAS, Debtor is the owner of the Property (as hereinafter defined); and

WHEREAS, Plan Proponent, filed with the Bankruptcy Count 1414 Utica Avenue
Lender LLC’s Amended Plan of Reorganization for Cort & Medas Associates LLC, as amended
dated Apnl 11, 2021 (the “Confirmed Plan”); and

WHEREAS, on June 3, 202), the Bankruptey Court entered an Order Confirming Plan
Proponent’s Amended Plan of Reorganization for Cort & Medas Associates, LLC, as Modified
(the “Confirmation Order”); and

WHEREAS, the Confirmed Plan contemplates the sale of the Property to the successful
bidder who submits the highest and best offer for the Property as may be approved by the
Bankruptcy Court at a hearing that is currently scheduled to take place on July 28, 2021 (the “Sale
Hearing’): and

WHEREAS. the Confirmation Order includes the following general authorization:
“Pursuant to section |142(b) of the Bankruptey Code, the Plan Proponent, the Disbursing Agent,
and/or the Debtor (or Reorganized Debtor, as applicable) are authoriaed, empowered and directed
to (a) execute and deliver any instrument, agreement or document and (b) perform any act thal is
necessary, desirable, or required to comply with the terms and conditions of the Plan and
consummation of the Plan, and is authorized, empowered and directed, without limitation, to take
all actions necessary or appropriate to enter into, implement, and consummate the contracts,
instruments, and other agreements or documents (including without limitation, deeds and
accompanying transfer documents as may be required by recording officers and/or a title insurance
company) created in connection with the Plan”; and

WHEREAS, the Bidding and Auction Procedures related to the Confirmed Plan that have
been filed with the Bankruptcy Court (the “Bid Procedures”) (copy attached as Exhibit “|")
include the following provision: “At any time prior to the Auction, the Plan Proponent, with
reasonable consent of the Debtor's secured creditors, may select a bidder to act as a stalking horse
bidder in connection with the Auction (the “Stalking Horse Bidder”) and enter into a purchase
agreement with such Stalking Horse Bidder (the “Stalking Horse Agreement”), which shall be
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

subject to higher and better offers atthe Auction, to establish the minimun bid for the Property at
the Auction; and

WHEREAS, Plan Proponent has selected Purchaser to be the Stalking Horse Purchaser
pursuant to the Bid Procedures and will recommend to Debtor's other secured creditors approval
of Purchaser as such;

WHEREAS, subject to and contingent upon the approval of the Bankruptcy Court, Seller
desires to sell, transfer and assign to Purchaser, and Purchaser desires to purchase, acquire and
assume from Seller pursuant to, jmter afie, Sections 105 and 363 of the Bankruptcy Code. the
Confirmed Plan, and an order of the Bankruptey Court anticipated to be entered by the Bankruptey
Court following the Sale Hearing (the “Sale Order”), the Property and the Landlord Claims (as
that term is defined in the Confirmed Plan), all as more specifically provided herein: and

WHEREAS, Seller is entering into this Agreement on behalf of Debtor, and in no other
capacity, in accordance with the terms of the Confirmed Plan, the Confirmation Order, the Bid
Procedures, and subject te and contingent upon approval of the Bankruptcy Court, which approval
will be sought from the Bankruptey Court at the Sale Hearing.

NOW, THEREFORE, subject to the terms and conditions of this Agreement, for and in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable consideration,
including the mutual covenants and agreements set forth herein, the receipt and legal sufficiency
of which are hereby acknowledged, the parties hereto agree os follows:

ARTICLE 1
DEFINITIONS

For purposes of this Agreenvent, all capitalized terms and certain other terms ised herein
shall have the respective meanings specified in Schedule | attached hereto and made a part hereof.

ARTICLE 2
GENERAL TERMS

SECTION 2.1, The Transaction.

2.1.1. Subject to the terms and conditions of this Agreement, the Bid Procedures
and the entry of a Sale Order and pursuant to Section 363(b) of the Bankruptey Code and the
Confirmed Plan, Seller agrees to sell, transfer, convey and assign to Purchaser, and Purchaser
agrees to purchase and acoept from Seller on the Closing Date (as defined herein), free and clear
of all fiens, claims, encumbrances and interests, subject only to Permitted Exceptions. and any
other interest to the extent acceptable to Purchaser, all of Debtor's right, title and interest, in and
to (i) that certain real property as more particularly desenbed on Schedule [I attached hereto and
made a part hereof together with the buildings and improvements thereon (the “Improvements”)
located at and commonly known as 1414 Utica Avenue and 1376 Utica Avenue, Brooklyn, Sew
York (collectively, the “Real Estate” or “Property”), and (ii) the Landlord Claims. The Real
Estate and the Landlord Claims are to be conveved together, in one simultaneous transaction, with
(x) all casements, rights of way, air, zoning and/or devclopment nights, reservations, privileges,

ba
4
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

appurtenances, sidewalks, alleys, strips, gores and other estates and rights of Debtor, if any,
pertaining to its interest in the Real Estate, and (y) all right, title and interest of Debtor, ifamy, in
and to all alleys adjoining its interest in the Real Estate and in and to the land lying in the bed of
any street, road or avenue, opened or proposed, in front of or adjoining its interest in the Real
Estate to the center line thereof and any award or payment made or to be made in lieu of any of
the foregoing or any portion thereof (the Real Estate and the Personalty, together with all of the
foregoing, are hereinafter sometimes collectively referred to herein as the “Property”.

SECTION 7.2, Purchase Price,

2.2.1. Subject to the terms and conditions herein contained, including, without
limitation, Section 17.1 of this Agreement, the “Purchase Price” for the Property and the various
assignments incidental thereto referred to herein is TWO MILLION FIFTY THOUSAND AND
00/100 DOLLARS (US §2,050,000.00). The Purchase Price shall be payable (i) by the payment
of the Escrow Deposit in immediate funds by wire transfer, and (ii) the balance in cash (by wire
transfer) at the Closing as directed by Seller in writing at least two (2) Business Days prior to the
Closing. Seller may direct, among other things, that Purchaser pay a portion of the Purchase Price
at the Closing, in an amount or amounts specified by Seller, to persons or entities other than Seller
for Seller's purposes, including to the Tithe Company (a5 defined hereinafter).

2.2.2. Concurrently with the execution and delivery hereof, Seller and
Purchaser have agreed that, as security for the performance of Purchaser's obligations hereunder.
Purchaser shall deposit with Escrow Agent, by wire transfer to the account described in Schedule
IL, a cash eamest money deposit in the amount of TWO HUNDRED FIVE THOUSAND AND
00/100 DOLLARS (US $205,000.00) equaling ten percent (10.00%) of the Purchase Price (the
“Initial Deposit”).

2.2.3. In the event that Purchaser is selected as the successful bidder at the
Auction, Purchaser shall deliver to Escrow Agent by wire transfer payable to Escrow Agent an
additional deposit in an amount equal to an amount such that together with the Initial Deposit, the
Escrow Deposit (as defined herein) shall be equal to ten percent (10.00%) of the increased
Purchase Price pursuant to this Agreement, as it may be subsequently amended at the Awetion (the
* Additional Deposit”: the Initial Deposit together with the Additional Deposit, and any interest
eamed thereon shall be collectively referred to herein as the “Eserow Deposit”) within the
following time periods TIME BEING OF THE ESSENCE: the earlier of one (1) Business Day
after Purchaser is selected as the successful bidder or is designated back-up bidder pursuant to the
terms hereof. The Escrow Deposit shall be held by Escrow Agent, in trust, ina non-interest bearing
account pursuant to and in accordance with the provisions ofan Escrow Agreement among Seller.
Purchaser and Escrow Agent, a copy of which is attached hereto and made a part hereof as Exhibit
A tthe “Escrow Agreement’),

2.2.4. The Parties agree that the Personality has de minimis value, Accordingly,
no portion of the Purchase Price is attributable to the Personally.
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

ARTICLE 3
‘EPTIONS; TITLE INSU

 

SECTION 3.1. Sale Subject to. Subject to the terms and conditions of this
Agreement and pursuant to Confirmed Plan and the Confirmation Order, Seller shall convey. and
Purchaser shall accept good and insurable fee simple title to the Real Estate, insurable by the Title
Company (as defined herein), or any other tithe company licensed in New York State as selected
by Seller, at regular premiums, without exceptions or reservations of any type or kind, except
(a) ALTA standard printed exceptions other than those that can be removed by the Sale Order, or
by an affidavit of Seller to be provided pursuant to Section 3.2.3 hereof, (b) the Permitted
Exceptions, and (c) the obligations expressly assumed by Purchaser under this Agreement. The
parties hereby agree that “Tithe Company” shall mean Stewart Title Insurance Company (through
its authorized agent, Kensington Vanguard National Land Services).

4.1.1. Pursuant to the Sale Order, all liens, and claims (the “Liens”) shall attach
to the net proceeds of the sale (the “Net Proceeds”) to the same extent they encumbered the
Property, To the extent Seller is required to satisfy any of the Liens from the Net Proceeds. Seller
shall make such payments in accordance with the Sale Order or by further order of the Bankruptcy
Cocart.

SECTION 3.2. Title Report. Purchaser will promptly order an examination of title
of the Property (the “Tithe Report’), at its sole cost and expense, within three (3) Business Days
from receipt of an executed copy of this Agreement and will direct the Tithe Company to deliver
copies of the Tithe Report to Seller's atlorneys, as designated below, simultaneously with the
delivery of same to Purchaser. Purchaser has the right, at its sole expense, to complete a new survey
ofthe Property in connection with its title review,

3.2.1. Purchaser further agrees that no later than the date that is twelve (12)
days after the date hereof (the “Tithe Report Objection Date”) Purchaser will furnish to Seller's
atlomey a written notice (the “Tithe Report Objection Notice”) specifying any exceptions to title
to the Property set forth in the Tithe Report which are not Permitted Exceptions and “subject to”.
which render tite uninsurable and therefore, which Purchaser is not required to accept (the
“Non-Permitted Exceptions” }.

3.2.2. Seller shall use reasonable efforts, at or prior to Closing, solely through
the entry of the Sale Order and as provided in Section 3.1.1 above, to attempt to remove the
following: (i) any and all of the Non-Permitied Exceptions that Debtor willfully placed of record
or consented to be placed of record and (ii) any and all other Non-Permitted Exceptions that may
be removed by the entry of the Sale Order. Seller shall have no obligation with respect to the
clearance of title as required hereunder other than the delivery of the Sale Order conforming to
this Agreement. Seller shall have the right to adjoum the Closing Date, from time to time, up to
ninety (90) days in the aggregate for the purpose of removing/eliminating such Non-Permitted
Exceptions. Notwithstanding the foregoing, any action taken by Seller to remove such defect, lien
andor encumbrance shall not be deemed an admission on Seller's part that such defect, lien and/or
encumbrance is one which would give Purchaser the right to cancel this Agreement.
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

3.2.3, In the event that there exist any Non-Permitted Exception which is not
removed through the entry of the Sale Order, Purchaser may elect within five (5) Business Days
after the entry ofthe Sale Order, and may also elect within five (3) Business Days after the delivers
to Seller's counsel of any update to the Tithe Report and/or survey of the Property showing any
Non-Permitted Exceplion which is not removed through the entry of the Sale Order, as the case
may be, to either (i) not consummate the transactions contemplated hereby, in which event this
Agreement shall be terminated and of no further force and effect, the Escrow Deposit shall be
delivered 10 Purchaser upon Purchaser's election to terminate this Agreement and neither of the
parties hereto shall have any rights or obligations to the other hereunder or (ii) consummate the
iransactions contemplited hereby subject to such addiligial exceptions and proceed to Closing
without an abatement of the Purchase Price. Purchaser's failure to timely deliver a notice electing
to not consummate the transactions contemplated hereby shall be deemed Purchaser's election to
consummate the transaction in accordance with the terms and conditions of this Agreement.
Notwithstanding the foregoing, if Purchaser elects to terminate this Agreement as set forth above,
Seller shall have the right to void such termination by providing written notice to Purchaser that
Seller elects, in its sole discretion, to cure the Non-Permitted Exception by removing the same at
or prior to Closing. In the event Seller elects to cure the Non-Pennitted Exception or provide such
eredit, Purchaser shall be obligated to complete the transaction contemplated by this Agreement,

3.2.4. Seller agrees to execute, acknowledge and deliver a standard and
customary owner's tithe: affidavit at Closing as modified for a debtor in Chapter 11 and such other
matters as the Tithe Company may reasonably require in order to issue a policy of title insurance
to Purchaser in the manner required under this Agreement; provided however that Seller shall not
be obligated te pay any amounts to or claims of third parties in order to do so (other than as required
by the Sale Order or pursuant to Sections 3.1.1 (as and to the extent provided for therein).

SECTION 3.3, Permitted Exeeptions. “Permitted Exceptions” means:

3.3.1. all matters set forth in the Tithe Report, or an update thereof with respect
thereto and not objected to in accordance with Section 3.2.1;

3.3.2. covenants, easements, restrictions and agreements of record and
disclosed in the Tithe Report provided the same do not prohibit the use of the Improvements for
their current use.

3.3.3, the state of facts that an accurate survey or physical inspection of the
Property would show (including encroachments, projections, retaining walls and stoops), provided
such facts do not nender tithe uninsurabbe:

3.3.4. liens for unpaid taxes, water charges, sewer rents, vault charges,
assessments, charges, rents and any other governmental chargespwhich are not yet due and payable
and are apportioned in accordance with the provisions of Article 4 hereof;

3.3.5, all rights and easements, for electricity, gas, telephone, water, cable
television and any other utilities to maintain and operate lines, cables, poles and distribution boxes
in, over and upon the Real Estate:
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

3.3.6. possible minor projections and/or encroachments (of no more than | foot)
of retaining walls, foundations, stoops, areas, steps, sills, trim, cornices, standpipes, fire escapes.
coal chutes, casings, ledges, water tables, lintels, porticos, keystones, windows, hedges, copings,
cellar doors, sidewalk elevators. fences, fire escapes and the like, or similar projections or objects
upon, under or above any adjoining buildings and/or streets or avenues or those belonging to
adjoining premises which encroach upon the Real Estate, or within any set back areas, provided
that the Title Company shall insure that such projections or encroachments may remain
undisturbed so long as the buildings and improvements shall stand and minor variations between
the lines of record tithe and fences, retaining walls, hedges. and the like;

3.3.7, possible minor variations between the tax diagram or the tax map and the
record description, to the extent they do not render title uninsurable at regular rates:

3.3.8. any and all violations of building. fire, sanitary, environmental, housing
and similar laws, municipal ordinances, orders or requirements affecting the Property (being
hereafter referred to collectively as the “Violations”) from or by any federal, state, county or
municipal department, agency, authority or bureau having or asserting jurisdiction (each, a
“Governmental Authority”) and provided, however, that all monetary fines, charges, penalties,
judgments, liens and/or fees, together with any interest accruing thereon attaching to the Property
or otherwise imposed as a result of the Violations shall be paid by Seiler at the Closing;

3.3.9. building, zoning, subdivision and other governmental laws, codes and
regulations, and landmark, historic and wetlands designations:

3.3.10. rewocability or lack of right to maintain vaults, coal chutes, excavations,
or subsurface equipment bevond the Property line;

3.3.11 any matter created or caused by Purchaser or its agents; Intentionally
omitted.

3.3.12 rights of the public and adjoining owners in highways, streets, roads
and lanes crossing the Property provided that the Title Company shall insure (at no additional cost
to Purchaser) that no third parties have any claims for adverse possession or easements by
prescription by virtue of the use of such highways, streets, roads and lanes crossing the Property;

3.3.13. standard pre-printed exceptions contained in the form of title insurance
policy then issued by the Tithe Company as customarily modified following receipt of Seller's
slandard title affidavit:

3.3.14. any lien, encumbrance or other item from which the Property will be
released on of before the Closing Date pursuant to the Sale Order:

34.15. Intentionally omitied,
3.3.16. any matters which the Tithe Company may raise as to insurabilily of the

Property, provided that the Title Company shall agree to omit or insure without additional premium
to Purchaser against collection of the same out of the Property: and
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

3.3.17 the rights of tenants or other persons in possession of the Property on
the date of the Bankrupley Count auction of the Property.

ARTICLE 4
APPORTIONMENTS AND PAYMENTS

SECTION 4.1, Apportionments Relating to the Property. The following shall be
apportioned between Seller and Purchaser at the Closing with respect to the Property, as of
11:59 PM of the day immediately preceding the Closing Date (the “Apportionment Date”), and
the net aggregate amount thereof either shall be paid by Purchaser to Seller or credited to Purchaser
towards the Purchase Price, as the case may be, at the Closing (provided, however, that, other than
as provided in Section 3.1.1. nothing in this Agreement shall obligate the Seller to pay any amounts
due and owing of otherwise relating to prepetition obligations to any third party):

4.1.1. real property taxes, and any assessments (or installments thereof),
including with respect to Business Improvement Districts, on the basis of the fiscal year for which
payable; ifthe Apportionment Date shall be prior to the date on which the real property tax rate is
fixed, the apportionment of real property taxes shall be made on the basis of the tax rate for the
preeeding vear applied to the latest assessed valuation:

4.1.2. to the extent not metered, water rates and changes, sewer taxes and rents
and electricity and other utility charges. If water is metered, the Seller shall obtain a final water
meter reading not more than 30 days prior to Closing and if ne final reading is obtained or there
is no water meter reading, Seller shall establish an escrow in terms and amounts reasonably
satisfactory to Purchaser and the Tithe Company to omit any exception to title in respect of
payment of any such chanees up to the Closing Date;

4.1.3 Intentionally omitted.

4.14 insurance proceeds received by Debtor, if any, and payable to
Purchaser pursuant to Article 13 hereof to the extent nod applied to repair or restore the Property
in accordance with the provisions of this Agreement. Intentionally omitted,

SECTION 4.2. Taxes and Assessments.

4.2.1. If on the Closing Date, all or any portion of the Real Estate shall be or
shall have been affected by assessments (including Business Improvement District assessments)
that are, or which may become, payable in annual installments, of which the first installment ts
then a charge or lien or has been paid or if any of the improvements to be paid for thereby are in
place or commenced, then, for purposes of this Agreement only, the installment(s) which shall
have been paid or the installment which shall be then due and payable shall be apportioned between
Seller and Purchaser and all of the unpaid installments of any such assessments, including those
which are to become due and payable after the date hereof, shall continue to be liens upon the Real
Estate, it being understood and agreed that Seller and Purchaser shall be responsible for a pro rata
share of such assessment, with Purchaser being responsible for the period from and afler the
Apportionment Date and Seller being responsible for the period price to the Apportionment Date,
regardless of when such installmenis are dwe and payable (provided, however, that, other than-as
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

provided in Section 3.1.1, nothing in this Agreement shall obligate Seller to pay any amounts due
and owing or otherwise relating to prepetition obligations to any third party). Notwithstanding
any other provision of this Agreement. Seller shall have no responsibility for any taxes or
assessments that become due or payable as a result of the loss of any exemption following the
transfer of the Property.

4.2.2. To the extent that any refund of real property tixes, assessments
(including Business Improvement District assessments), water rates and charges, sewer taxes and
rents or any other utility made after the Closing Date is applicable to a period before the Closing
Date, such refund shall be payable to Seller or returned by Purchaser to Seller, met of the actual
costs incurred by Purchaser in obtaining same.

4.2.3, To the extent that any refund of real property taxes, assessments
(including Business Improvement District assessments), water rates and charges or sewer taxes
and rents made after the Closing Date is applicable to a period after the Closing Date, such refund
shall be payable to Purchaser or returned by Seller to Purchaser, subject to the actual costs incurred
by Seller in obtaining same (provided, however. that, other than as provided in Section 3.1.1,
nothing in this Agreement shall obligate Seller to pay any amounts due and owing or otherwise
relating to prepetition obligations to any third party),

SECTION 4.3. Transfer of Utilities. Purchaser, at its sole cost and expense, shall
cause the transfer of all utility services for the Real Estate to Purchaser's name as of the Closing
Date and Seller shall reasonably cooperate with Purchaser in connection therewith. If utility
services shall not have been transferred to Purchaser's name for the Real Estate effective as of the
Closing Date, then, at the Closing, any such charges with respect to services not so transferred
shall be prorated, based upon the per diem charges obtained by using the most recent period for
which readings of such utility services shall then be available. Purchaser, at its sole cost and
expense, shall promptly thereafter cause such utility services to be transferred to Purchaser's name,
and Seller shall reasonably cooperate with Purchaser in connection therewith. Purchaser shall be
responsible for all charges for utility services incurred as of the date of Closing. Purchaser shall
make all required deposits on account with utility companies or on account with municipalities
and shall reasonably cooperate with Seller in having any deposits currently held by such companies
and municipalities, returned to Seller, However, Seller shall be solely responsible for oblaining the
return of its own utility company deposits, if any (provided, however, that nothing in this
Agreement shall obligate Seller to pay any amounts due and owing or otherwise relating to
prepetition obligations to any third party).

SECTION 4.4. Transfer Taxes. [tis contemplated that the sale of the Property to
Purchaser will be exempt from the imposition of all Transfer Taxes (defined below) pursuant to
the Confirmed Plan, the Confirmation Order and the Sale Order. If for any reason the sale were
not exempt from the imposition of Transfer Taxes, then Seller shall be responsible (either by
payment or exemption) for any real property transfer taxes, transfer gains taxes, and other similar
taxes and fees, if any. imposed on Seller by the State, county or municipality in which the Real
Estate is located which are imposed in connection with the sale, assignment, transfer and
conveyance of the Real Estate to Purchaser as contemplated by the provisions of this Agreement
(collectively, the “Transfer Taxes”), provided, however, that, other than as provided in Section
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

3.1.1, nothing in this Agreement shall obligate Seller to pay any amounts due and owing or
otherwise relating to prepetition obligations to any third party. Under mo circumstances
whatsocver shall Purchaser be required to pay any Transfer Taxes imposed in connection with the
sale of the Real Estate to Purchaser,

SECTION 4.5. Tax Returns. At the Closing, Purchaser and Seller shall deliver to
the Tithe Company a New York State Transfer Tax Return (TP-584), City of New York Real
Property Transfer Tax Retum (NYC-RPT) and Equalization form (RP-5217N YC) (collectively,
the "RE Tax Returns”) and deliver same to the Tithe Company for delivery to the appropriate
authority.

SECTION 4.6. Title Charges. Purchaser shall pay the cost of Purchaser's title
insurance premiums and any ttle search costs, the cost of a survey for the Property or any update
thereto and all recording and filing fees, including, but not limited to, those in connection with the
Deed,

SECTION 4.7. Transaction Expenses. Except as expressly provided herein, each
party shall bear its own costs and expenses, including attomey, accountant and other consultant
fees, in connection with the execution and negotiation of this Agreement and the consummation
of the transactions contemplated hereby.

SECTION 48. Survival. The provisions of this Article 4 shall survive the Closing.

ARTICLE 5
COVENANTS REGARDING THE PROPERTY

 

SECTION 4.1. Maintenance and Operation of the Property, From the date of this
Agreement until the earlier to occur of (x) termination of this Agreement or (y) the Closing Date,
Seller shall:

$.1.1. maintain in full force and effect the casualty insurance policies currently
in effect with respect to the Property, or policies providing similar coverage, subject to customary
exceptions at the time of renewal or issuance, which, without limitation, may not insure against
acis of terrorism, war (declared or undeclared), or the like, and shall deliver to Purchaser, upon
request, reasonable evidence of same including copies of certificates of such insurance;

§.1.2. not enter into any new lease or modifyextend any existing lease for space
al the Property:

$.1.3. not enter into or renew any of the service, maintenance, supply and other
contracts relating to the operalion, maintenance and construction of the Property, if any
(collectively, together with any amendments or modifications thereto, the “Contracts”) that will
survive the Closing: and

5.1.4. not (i) further transfer, mortgage or encumber the Property, unless as

required by the Bankruptey Court or ir connection with Debtor's pending bankruptcy, (i) execute
any easements, covenants, conditions, restrictions, or rights-of-way with respect to the Property

a
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

which survive Closing, (iii) enter into any recorded or unrecorded contracts with respect to the
Property which are not by their terms terminable prior to Closing and not otherwise inconsistent
with this Agreement, or (iv) seek any zoning changes or other governmental approvals with respect
to the Property.

ARTICLE 6
SSENTATIONS AND WARRANTIES OF PURCHASER

 

SECTION 6.1. Generally. Purchaser represents and warrants that:

6.1.1. (a) Purchaser is a duly formed and validly existing limited liability
company under the Laws of the state or commonwealth of its formation and is in good standing
under the Laws of the state or commonwealth of its formation and, to the extent required by Law,
under the Laws of the State of New York, (b) Purchaser has the full right, authority and corporate
power to enter into this Agreement. to consummate the transactions contemplated herein and to
perform its obligations hereunder and under those Closing Documents to which it is a party. (ch
each of the Persons executing this Agreement on behalf of Purchaser is authorized to do so, and
(d) this Agreement constitutes a valid and legally binding obligation of Purchaser enforceable
against Purchaser in accordance with its benms:

6.1.2. there are no legal or administrative proceedings pending or, to the best of
Purchaser's actual knowledge, without investigation, threatened against or affecting Purchaser or
Purchaser's Controlling Member that would adversely affect Purchaser's legal authority or
financial ability to perform its obligations under this Agreement and the Closing Documents to
which it is a party;

6.1.3. the execution and delivery of this Agreement. the consummation of the
transactions contemplated hereby and the performance by Purchaser of its obligations hereunder
and under the Closing Documents to which it is a party, do not and will not (a) violate or conflict
with any judgment, decree or order of any court or any Law or permit applicable to it, or (b) breach
any provisions of, or constitute a default under, any contract, agreement, instrument or obligation
to which it isa party or by which Purchaser 1s bound:

6.1.4. the execution and delivery of this Agreement by Purchaser does not, and
the performance of its obligations hereunder and under the Closing Documents to which it is a
party Will mot, require the consent or approval of any public authority or any other Person, or any
lender from which Purchaser may seek to obtain financing. as may be applicable provided however
that Purchaser acknowledges and agrees that its obligations under this Agreement are not
COnlingent upon any such financing:

6.1.5. Purchaser has committed funds and/or committed financing sources as of
the date of execution, sufficient to close the transactions contemplated by this Agreement on or
before the Scheduled Closing Date: and Purchaser's Federal Tax Identification Number is

6.1.6. Neither Purchaser nor any of Purchaser's affiliates or any of their
managers, members, partners, shareholders or agents, have any legal or contractual relationship

-If-
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

with Cort & Medas Associates LLC, Kenrick Cort, or any of their affiliates, managers, members,
partners, shareholders or agents (each, a * Debtor Affiliate”). Further, Purchaser does not have an
“Affiliated Relationship” (as such term is defined below) with Debtor or Kenrick Con. For
purposes of this Agreement, “Affiliated Relationship” means with respect to any specified Person,
a relationship of any kind in which any other Person directly or indirectly controls, 1s controlled
by or is under common control with such specified Person. “Affiliated Relationship” also includes
an understanding, arrangement, or agreement (written or oral) between or among two or more
Persons. No Debtor Affiliate has and it is not anticipated that any Debtor Affiliate will have any
interest in the Purchaser,

SECTION 6.2. Closing Conditions; Survival of Representations and Warranties.
The following are conditions precedent to the obligation of Seller to close tithe under this
Agreement, any or all of which may at Seller's option be waived in writing:

6.2.1. Each of the representations and warranties of Purchaser set forth in this
Agreement shall be deemed to have been repeated by Purchaser, at and as of the Closing Date with
the same force and effect as if first made on and as of such date, It shall be a condition to Seller's
obligation to close hereunder that all such representations and warranties of Purchaser be true and
correct in all material respects as of the Closing Date.

6.2.2. Purchaser shall have (or, with respect to obligations of Purchaser to be
performed on the Closing Date, Purchaser shall be ready, willing and able to perform same on the
Scheduled Closing Date} (a) delivered, or caused to be delivered, all of the Closing Documents to
which it is a party and all other documents, instruments and other items required to be delivered
by Purchaser at or prior to Closing (including, without limitation, pursuant to Section 9.1.2),
(b) tendered the Purchase Price in accordance with the terms of this Agreement, and (c) performed
in all material respects all other material obligations on Purchaser's part to be performed hereunder
on or prior to the Closing Date,

6.2.3. All other conditions precedent expressly set forth herein to Seller's
obligation to consummate the transaction contemplated hereby have been satisfied (or waived in
writing by Seller).

6.2.4. The Bankruptey Court shall have entered the Sale Order and the Sale
Order shall have become a Final Order

6.2.5, The representations, warranties and certifications of Purchaser set forth
in this Agreement shall survive the Closing.

Tie
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

ARTICLE 7
E 1 1 W (TIES OF SELLER

SECTION 7.1. Generally. Seller represents and warrants, to the best of its
knowledge, that the following are true and correct on the date hereof and as of the date of the
Closing:

7.1.1. (a) subject to the Confirmed Plan, the Confirmation Order and entry of
the Sale Order contemplated under the Confirmed Plan, Seller has the full right, authority and
power to enter into this Agreement, and, subject to the entry of the Sale Order, to consummate the
transactions contemplated herein and to perform Seller's obligations hereunder and (b) subject to
the entry of the Sale Order, this Agreement constitutes a valid and legally binding obligation of
Seller enforceable in accordance with its terms:

7.1.2. The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, and the performance by Seller of its obligations hereunder do
not and will net conflict with or violate any Law, rule, judgment, regulation, order, writ, injunction
or decree of any court of governmental or quasi-governmental entity having jurisdiction over Seller
including the United States of America, the State of New York or any political subdivision of
either of the foregoing. or any decision or ruling of any arbitrator to which Seller is a party:

7.1.3. Neither Seller, nor any person controlling or controlled by Seller, is a
country, territory, individual or entity named on a government list, and the monies used in
connection with this Agreement and amounts committed with respect thereto, were not and are not
derived from any activities that contravene any applicable anti-money laundering or anti-bribery
laws and regulations (including funds being derived from any person, entity, country or territory
ona government list or engaged in any unlawful activity defined under Tithe 18 of the United
States Code, Section 1956(¢)(7)). For purposes of this paragraph “Government List” means any
of (a) the two lists maintained by the United States Department of Commerce (Denied Persons
And Entities), (b) the list maintained by the United States Department of Treasury (specially
designated nationals and blocked persons), and (c) the two lists maintained by the United States
Department of State (Terrorist Organizations and Debarred Parties). Seller is not a person or an
entity described by Section | of the Executive Order (No. 13.224) Blocking Premises and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support Terrorism,
66 Fed. Reg. 49.079 (September 24, 2001):

7.1.4. Seller is nota “foreign person” (as defined in the Internal Revenue Code}:
and

TS. Gelbter’s Federal Tan identification Number is. }4<2008329,

SECTION 7.2. Property Representations. Seller represents and warrants to
Purchaser to the best of its knowledge, without inquiry, that, as of the date hereof, with respect to
the Property:

T2.1. Debtor is the sole owner of the Property,
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SECTION 7.3, Closing Conditions, The following are conditions precedent to the
obligation of Purchaser to close tithe under this Agreement, any or all of which may at Purchaser's
option be waived in writing:

7.3.1. Except to the extent otherwise unnecessary as a result of the Sale Order
and except as may be updated by Seller in writing to maintain accuracy due to one or more
immaterial factual changes arising after the date hereof, each of the representations and warranties
of Seller set forth in this Agreement shall be deemed to have been repeated by Seller, at and as of
the Closing Date, with the same force and effeet as if first made on and as of such date.

7.3.2. Seller shall have delivered all of the documents and other items required
pursuant to Section 9.1.1 of this Agreement and shall have performed all other material covenants,
undertakings and obligations herein agreed to be performed by it, and complied with all material
conditions required by this Agreement to be performed or complied with by Seller at or prior to
the Closing.

7.3.3, Atthe time of the Closing, title to the Real Estate shall be as provided in
this Agreement and the Titke Company shall be willing to issue fee title insurance policies in favor
of Purchaser subject only tothe Permitted Exceptions.

7.3.4. The representations, warranties and certifications of Seller set forth in this
Agreement shall not survive the Closing, unless otherwise provided in this Agreement,

7.3.4. The Bankruptcy Court shall have entered the Sale Order and the Sale
Order shall have become a Final Order or, if not final, not be subject to a stay on its effectiveness,
finding, among other things, that Purchaser qualifies as a good faith purchaser under Section
363(m) of the Banknumey Cocke,

SECTION 7.4. Knowledge of Seller, Whenever a represenialion or warranty is
made in this Agreement on the basis of the knowledge of Seller, such representation and warranty
is made solely on the basis of the actual, as distinguished from implied, imputed or constructive,
knowledge on the date that such representation and warranty is made, without inquiry or
investigation or duty, and without the personal knowledge of any other officers, directors or
employees of Seller, or third parties.

ARTICLE §
‘LOSING DATE

SECTION &.1. Closing Date, The consummation of the transactions contemplated
by this Agreement (the “Closing™), subject to Section 3.2.2, shall take place on the “Closing Date”
which shall be a date mutually agreeable to Seller and Purchaser that is not later than twenty-one
days after the Bankruptcy Court enters the Sale Order (the “Scheduled Closing Date"), which
“Closing Date", TIME BEING OF THE ESSENCE WITH RESPECT TO PURCHASER’S
OBLIGATIONS HEREUNDER. The Scheduled Closing Date (it being agreed that neither Seller
nor Purchaser shall have any obligation to agree to any adjournment of the Closing), is referred to
herein as the “Closing Date". The Closing shall occur in escrow through the Tithe Company.

«| 4s
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

ARTICLE 9
ING DOCUMENTS

 

SECTION 9.1. Closing.

Y.0.1, Atthe Closing. contemporancously with Purchaser's delivery to Seller of
all of the Closing Documents required to be delivered by Purchaser hereunder, there shall be
delivered to Purchaser, duly executed by or on behalf of Seller in recordable form, where
applicable, those Closing Documents to be delivered by Seller as set forth on Schedule I'V attached
hereto and made a part hereof,

9.1.2. At the Closing, contemporancously with delivery to Purchaser of all of
the Closing Documents required to be delivered by Seller hereunder, Purchaser shall deliver or
cause to be delivered to Seller those Closing Documents to be delivered by Purchaser, duly
executed by Purchaser in recordable form, where applicable, as set forth on Schedule V_attached
hereto and made a part hereof (the documents described in this Section 9.1.1 and in Section 9.1.2
and all other documents required to be delivered hereunder are referred to collectively as the
“Closing Documents”),

SECTION 9.2, Further Assurances, Seller and Purchaser cach agree, al any time
and from time to time at or after the Closing, to execute, acknowledge where appropriate, and
deliver or cause to be executed, acknowledged and delivered such further instruments and
documents and to take such other action as the other of them, the Tithe Company or the Bankruptes
Court may reasonably request to carry owt the intents and purposes of this Agreement. The
provisions of this Section 9.2 shall survive the Closing.

ARTICLE 10

SECTION 10.1. = Notices. Any notice, demand or request required or permitted to be
given under this Agreement (collectively, “Notices™) must be in writing and given to the party to
whom or which such notice is being sent, (a) by nationally recognized overnight delivery service
with receipt acknowledged in writing or (b) by hand delivery, against a signed receipt, in each
cast, addressed as follows:

Ito Seller

(Plan Proponent)

hon 1414 Utica Avenue Lender LLC
c/o Rubin LLC
345 Seventh Avenue, 71" Floor
New York New York 1004
Attention: Paul Rubin, Esa.

ined

Horowite PLLC
0% Greenwich Street, 5" Floor

= [abe
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

New York, New York 10006
Attention: Kenneth P. Horowitz, Esg.

Ifto Purchaser, to: CALMARE EQUITIES CORP. OR AN ENTITY OWNED OR
CONTROLLED BY ITS PRINCIBFAL, MARK ROPLOWITZ
[2 Lawrence Avenue
Brooklyn, NY T1230

WHER a Gop foe Deutsch & Schneider, LLP
79-37 Myrtle Avenue
Glendale, New York 11385
Attn: Doris Barkhordar, Esq.

If to Escrow Agent,

hos Horowitt PLLC
96 Cireenwich Street, 3" Floor
New York, New York 10006
Attention: Kenneth P. Horowitz, Esq,

In the event of overnight delivery or by hand delivery, notices shall be deemed effective
on the next Business Day following deposit with the delivery service or following the day of such
hand delivery against appropriate receipt. From time to time either party may designate another or
additional addresses for all purposes of this Agreement by giving the other party no less than ten
(10) days’ prior notice of such change of address in accordance with the provisions of this Article
10. Each party's counsel shall have the right to deliver notices on behalf of its client and any such
notice shall be effective as if sent by such party.

ARTICLE 11
BROKER

Seller and Purchaser each represents and warrants to the other that it has ne dealt with any
broker, agent or any other Person in connection with the transaction contemplated by this
Agreement other than Rosewood Realty Group, 38 East 29"" Street, 5 Floor, New York, New
York 10016 (the “Broker”), Seller and Purchaser hereby indemnify the other and holds the other
harmless from and against any and all claims for commission, fee or other compensation by ans
other Person other than Broker and for any and all costs incurred by such party in connection with
such claims, including reasonable attorneys’ fees and disbursements. Subject to approval of the
Bankruptcy Court, Purchaser agrees to pay Broker at closing a Buyer's Premium in the amount of
five percent (5%) of the Purchase Price in accordance with the terms of the Bid Procedures. The
provisions of this Auticle 11 shall survive the Closing or the sooner termination of this Agreement.

ARTICLE 12

   

SECTION 12.1. Purchaser's Default, If Purchaser shall (a) fail or refuse to close
as and when required by the tens of this Agreement, or (bh) otherwise be in default hereunder,
which default shall continue for five (five) davs afer receipt of notice to Purchaser and its counsel

-L5-
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

specifying such default. or (c) fail to deposit the Additional Deposit after three (3) days written
notice by Seller to Purchaser and its counsel, the parties hereto agree that the damages that Seller
would sustain as a result thereof would be substantial, but would be difficult to ascertain.
Accordingly, the parties hereto agree that in the event of such default, failure or refusal by
Purchaser, Seller's sole and exclusive remedy shall be to terminate this Agreement and for Plan
Proponent’s counsel to retain the Escrow Deposit for the benefit of the Debtor's bankruptcy estate
in which event Escrow Agent shall deliver the Escrow Deposit to or at the direction of Plan
Proponent. in which event Purchaser, Plan Proponent and Seller shall have no further rights or
obligations under this Agreement, except those expressly provided herein to survive the
termination of this Agreement,

SECTION 12,2. Seller's Default. (f Seller, shall (a) fail of refuse to close as required
by the terms of this Agreement or (b) otherwise be in default hereunder, which default shall
continue for five (5) days after written notice to Seller and its counsel thereof, then Purchaser's
sole remedy shall be either (i) to terminate this Agreement and receive a return of the Escrow
Deposit or (ii) if the Sale Order is effective, to seek relief from the Bankruptey Court to enforce
the terms of the Sale Order and obtain Specific Performance. Purchaser expressly agrees however,
that Purchaser shall not have the right to seek or recower any actual, consequential or punitive
damages or any similar additional sums or amounts against Seller or Plan Proponent for any matter
arising under or related to this Agreement. This provision shall survive the Closing or the
termination of this Agreement.

ARTICLE 13
CASUALTY; CONDEMNATION

SECTION 13.1. Casualty, “otwithstanding anything to the contrary at law or
otherwise, Purchaser and Seller acknowledge and agree that in the event that prior to Closing, the
Property shall be damaged by fire other casualty and suffer a “Material Loss”, as such term is
defined below, (whether or not such damage or casualty is covered by insurance), Purchaser shall
have the option to either (a) elect to terminate this Agreement and receive back the Escrow Deposit
and all parties hereto shall be released and discharged from any further obligation to each other
hereunder with respect to the Property (except those expressly stated to survive the termination of
this Agreement}. and this Agreement shall be of no further force and effect or (b) to consummate
the transactions contemplated hereby and proceed to Closing without abatement of the Purchase
Price: provided, however, that Purchaser must give notice to Seller of such election no later than
ten (10) days after Purchaser first becomes aware of the Material Loss. If Purchaser fails to give
notice to Seller within that time. TIME BEING OF THE ESSENCE FOR PURCHASER TO GIVE
SUCH NOTICE, Purchaser shall proceed to Closing as if the damage were not a Material Loss. If
a casualty loss that is not a Material Loss occurs, Purchaser shall consummate the transactions
contemplated in this Agreement (as such loss shall not excuse Purchaser's obligations to
consummate the transactions contemplated herein), and the parties shall proceed to Closing
without any credit, abatement or reduction of the Purchase Price. In the event that either (i)
Purchaser elects to consummate the transactions contemplated hereby and proceed to Closing or
(ii) Purchaser is obligated to consummate the transactions contemplated herein because the
damage was not a Material Loss, Purchaser shall be entitled to receive all insurance proceeds in
connection with any such casualty which occurs prior to the Closing Date and Purchaser shall

-|6-
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

consummate the contemplated transactions in accordance with the terms set forth in this
Agreement (as the same may hereafter be modified or amended pursuant to the provisions of this
Agreement or by Purchaser at the Auction). In such event, Seller shall assign to Purchaser (or use
its best efforts to cause Debtor to assign to Purchaser) at the Closing, by written instrument in form
and substance reasonably satisfactory to Purchaser, all of Debtor's interest in any insurance
proceeds which may be payable to Debtor on account of any such fire or casualty, and shall deliver
to Purchaser any such proceeds actually theretofore paid, less any amounts actually and reasonably
incurred or expended by or for the account of Seller or Debtor for the cost of any compliance with
laws, protective restoration or emergency repairs made by or on behalf of Seller or Debtor (to the
extent neither Seller nor Debtor has not therctofore been reimbursed by its insurance carriers for
such expenditures), For purposes of this Section 13.1 only, the term “Material Loss” shall mean a
fire or other casualty prior to Closing where the cost of repairing such damage, excluding business
interruption, shall amount te at least $$00),000, as determined by the casualty insurer or insurers
insuring the Property.

SECTION 13.2. Condemnation. [f prior to the Closing, all or a Material Part (as
hereinafter defined) of the Property is taken by eminent domain, Purchaser may, by notice to Seller
given within ten (10) Business Days afier notice from Seller to Purchaser of the taking, clect to
eancel this Agreement. In the event that Purchaser shall so timely elect. the Escrow Deposit shall
be paid to Purchaser and neither of the parties hereto shall have any rights or obligations to the
other hereunder except those expressly stated to survive the termination of this Agreement, Unless
this Agreement is so canceled, or if less than a Material Part of the Property is taken by eminent
domain, this Agreement shall remain in full force and effect in which event Seller shall, on the
Closing Date. and upon receipt of the balance of the Purchase Price, pay to Purchaser (or use its
best efforts to cause Debtor to pay to Purchaser) any sums of money collected by Seller (ar by
Debtor, as the case may be) as an award for any taking by eminent domain, after deducting any
reasonable amount which Seller or Debtor may have agreed or been obligated to pay in obtaining
such award, including reasonable attorneys” fees and disbursements, Seller shall not negotiate,
compromise, or settle any such award without Purchaser's prior consent, which consent shall not
be unreasonably withheld, conditioned or delayed. In addition, Seller shall assign, transfer and set
over to Purchaser all of Debtor's right, tithe and interest in and to any portion of any condemnation
award not yet received by Debtor or by Seller, on behalf of Debtor. For purposes of this Section
13,2 only, “Material Part” shall mean a taking of more than ten (10%) percent of the Property.
The provisions of this Article 13 are intended to constitute an “express provision to the contrary”
within the meaning of Section 5-131) of the New York General Obligations Law. This provision
shall survive the Closing.

ARTICLE I4
AS-[S; Wi coTS:
: WAIVER OF CLAIMS

   

SECTION 14.1. Disclaimers; As-Is, Where-Is Condition,

4.1.1. Purchaser acknowledges and represents that it (a) is a sophisticated
purchaser, with experience in owning and operating real property in the nature of the Property, (b)
realizes the nature of this transaction, understands and is freely taking risks, if any, involved in
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

connection with this transaction, (c) has undertaken such independent investigations and
evaluations of the Property as it has determined to be necessary or desirable in connection with the
transaction contemplated herein, including the matters set forth in Section 14.1.2 below, (d)
acknowledges that the foregoing is reflected in the Purchase Price and the terms upon which
Purchaser is willing to purchase and Seller is willing to sell, and (e) realizes that 1414 Utica Lender
LLC is entering in this Agreement as “seller” solely in the capacity of the Plan Proponent of 1414
Utica Avenue Lender's Amended Plan of Reorganization for Con & Medas Associates, LOC, as
Debtor, and not in 1414 Utica Avenue Lender LLC's individual or personal capacity, and, as such,
there is no privity of contract or legal relationship between Purchaser and 1414 Utica Avenue
Lender LLC in its individual or personal capacity.

14.1.2, Except as otherwise expressly set forth in this Agreement, the Property
is being sold by Seller and Purchaser agrees to accept the Property AS [IS AND WHERE IS, in its
condition on the date hereof (subject to reasonable wear and tear and natural deterioration between
the date hereof and the Closing Date). Purchaser acknowledges, represents and warrants that (i)
Purchaser has had ample opportunity to make an independent investigation and examination of the
Property (and all matters of every nature related thereto), and to become fully familiar with the
physical condition, state of tithe, compliance with Law and environmental conditions of the
Property. (ii) Purchaser inspected, examined. investigated and sampled the Property to its
satisfaction and is familiar with the physical conditions, state of tithe, compliance with Law and
environmental conditions of the Property and uses thereof and will rely on that inspection,
examination, investigation and sampling, (ii) Purchaser has inspected, examined and investigated
to its satisfaction all laws, ordinances, and governmental rules and regulations relating thereto and
is purchasing the Property subject to any Violations thereof, (iv) Purchaser has inspected and
examined to its satisfaction all licenses and permits relating to the facility, including but not limited
to environmental and operational permits, and it agrees to be bound the terms of those licenses and
permits and/or will ensure that it obtains new or additional licenses and permits to fully comply
with all applicable governmental rules and regulations, (v) Purchaser has independently
investigated, analyzed and appraised the value and the profitability of the Property. (vi) Purchaser
has independently investigated the tenant files made available for review by Purchaser and all
other due diligence documents delivered to Purchaser by Seller, (vil) Purchaser has independently
investigated and evaluated all matters of a financial nature relating to the Property. and (viii)
Debtor, Seller, Plan Proponent and Broker have not made and shall not make any verbal or written
representations, warranties or statements of any nature or kind whatsoever to Purchaser, whether
express or implied, with respect to the above, and, in particular, except as expressly set forth herein,
no representations or warranties have been made or shall be made with respect to (a) the physical
condition or operation of the Property, including the existence of any environmental hazards or
conditions thereon (including the presence of asbestos containing materials or the release or
threatened release of Hazardous Materials), (b) the revenues or expenses of the Property, (¢) the
zoning and other laws applicable to the Property or the compliance of the Property therewith, (d)
the status of any approvals required for the development of the Property, (¢) the nature and extent
of any matier affecting tithe to the Property or io any personalty, (f) the quantity, quality, or
condition of the personalty, or (2) any other matter or thing whatsoever affecting or relating to the
Property, or any portion thereof, the interests therein to be conveyed to Purchaser pursuant to the
terms of the transactions contemplated hereby or the status thereof, Purchaser has had the

-18-
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

opportunity to inspect the Property and will rely on that inspection and its other investigations and
evaluations of the Property.

14.1.3. Purchaser acknowledges that Debtor, Seller and Plan Proponent have
not made, and no such party is liable for or bound in any manner by, any express or implied
warranties, guarantees, promises, statements, inducements, representations or information
pertaining to the Property or any part thereof, the physical condition, size, zoning, income,
expenses or operation thereof, the uses which can be made of the same or of any other manner or
thing with respect thereto, Without limiting the foregoing, and for the avoidance of any doubt,
Purchaser acknowledges and agrees that Debtor, Seller and Plan Proponent are not liable for or
bound by. and Purchaser has not relied upon, any verbal or written statements, representations, or
any other information respecting the Property furnished by Debtor, Seller, Plan Proponent or any
broker, employee, agent, consultant or other person representing of purportedly representing
Seller.

14.1.4. Intentionally Omitted,

14.1.5. Purchaser waives any and all rights to bring an action or a claim against
Bebtor or Seller (or Plan Proponent) arising out of or related to (i) the past, present, or future
environmental condition associated with the Property, (ii) past, present, or future environmental
remediation of the Property, (iit) implied statements, representations and/or warranties made by
Debtor or Seller or any of their respective agents conceming the environmental conditions of the
Property and (iv) violation of any Environmental Law or liability imposed pursuant to any
Environmental Law.

14.1.6. Purchaser waives any and all rights to bring an action or claim against
Debtor or Seller (or Plan Proponent) for contribution or indemnification related to the cost or
expenses that Purchaser may incur to investigate or remediate the Property and/or to defend against
any governmental, citizen, or private actions or proceedings arising out of or related to the past,
present, or future environmental conditions of the Property.

14.1.7. Except as set forth in this Agreement, Debtor and Seller hereby
specifically disclaim any warranty, guaranty, oral or written, express or implied or arising by
operation of law or otherwise. with respect to the matters referred to in this Section 14,1 and any
warranty of condition, habitability, merchantability or fitness for a particular purpose, in respect
to the Property. Purchaser declares and acknowledges that this express disclaimer shall be
considered a material and integral part of this sale and is reflected in the consideration payable by
Purchaser hereunder and, as an inducement for Seller to proceed with this transaction, Purchaser
further declares and acknowledges that this disclaimer has been brought to the attention of
Purchaser and explained in detail and that Purchaser has voluntarily and knowingly consented
thereto.

SECTION 14.2. No Claim) Against Plan Proponent; Release. The Purchaser
Related Parties waive any and all rights to bring an action or a claim against Plan Proponent or
Plan Proponent’s direct or indirect members, partners, shareholders, officers, directors, employees,
agents. affiliates, parents and their respective successors and assigns (collectively, the “Plan
Proponents Related Parties”) with respect to any matter or thing arising under or pursuant to this

.| 9.
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

Agreement or the Property and hereby releases the Plan Proponent Related Parties from and
against any and all claims which the Purchaser Related Parties has or may have arising from or
related to any matter or thing related to or in connection with this Agreement or the Property and
the Purchaser Related Party shall not look to Plan Proponent or Plan Proponent's Related Parties
or their respective successors and assigns in connection with the foregoing for any redress or relief.
This release shall be given full force and effect according to each of its express terms and
provisions, including those relating to unknown and unsuspected claims, damages and causes of
action. The provisions of this Section 14.2 shall survive the termination of this Agreement or the
Closing and shall not be deemed to have merged into any of the documents executed or delivered
at the Closing. To the extent required to be operative, the disclaimers and warranties contained
herein are “conspicuous” disclaimers for purposes of any applicable law, rule, regulation or order,
Purchaser declares and acknowledges that the foregoing provisions of this Section 14.2 shall be
considered a material and integral pant of this Agreement, but for which Seller would not have
agreed to proceed with this transaction and execute this Agreement.

SECTION 14.3, = Acceptance of Closing Documents; Waivers. Except for those
matters expressly set forth in this Agreement to survive the Closing and except for the agreements
of Seller and Purchaser set forth in the Closing Documents or otherwise entered into at the Closing,
Purchaser's acceptance of the Deed and the other Closing Documents shall be and be deemed to
be an acknowledgment by Purchaser that Seller has fully performed, discharged and complied with
all of Seller's obligations, covenants and agreements herewnder to be performed prior to Closing
and that Seller shall have mo further lability with mespect thereto.

SECTION 14.4. Survival. The provisions of this Anicle 14 shall survive the Closing.

ARTICLE 15
BANKRUPTCY MATTERS

SECTION 15.1 Purchaser acknowledges that the Property is owned by Debtor, and
Debtor has filed a voluntary chapter || case pursuant to the Bankruptcy Code and that
consummation of the transactions contemplated herein is subject to Seller's receipt of requisite
authority by the Bankruptcy Court pursuant to the Sale Order approving the sale of the Property
to Purchaser,

SECTION 15.2 Purchaser acknowledges that the Seller's obligations under this
Agreement are subject to and contingent upon entry of a Sale Order by the Bankruptey Court
authorizing and approving the transaction contemplated by this Agreement. Purchaser further
acknowledges that the sale contemplated herein is subject to Purchaser being determined by the
Bankruptcy Court as having submitted the highest and best offer for the Property and the Landlord
Claims, This Agreement is subject to the consideration of higher or better competing bids for the
purchase of the Property and the Landlord Claims (cach, a “Competing Bid"). Notwithstanding
the execution of this Agreement. Debtor and Seller are permitted to cause their brokers and
professionals to further market and initiate contact with, solicit or encourage submission of any
inquiries, proposals, or offers by any person (in addition to Purchaser and its representatives} in
connection with any sale or other disposition of the Property.

-?0-
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SECTION 14.3 Purchaser further acknowledges that the sale of the Property and the
Landlord Claims is subject to the terms of the Bid Procedures, which would gover any auction
for the Property and Landlord Claims that may be conducted if another potential buyer submits a
Competing Bid. Purchaser agrees to comply with the Bid Procedures with respect to its offer to
purchase the Property pursuant to this Agreement.

SECTION 15.4 Break-lp Fee.

154.1 In consideration for Purchaser having expended, and continuing t
expend, considerable time and expense in connection with this Agreement and the negotiation
thereof, in the event that a Competing Bid is accepted by Seller, the Bankruptcy Court issues an
order approving the transaction with the party making such Competing Bid as the highest or
otherwise best offer for the Property and the Landlord Claims (an “Alternative Transaction”)
and an Alternative Transaction is consummated, Purchaser shall be entitled to a break-up fee equal
to SIXTY-ONE THOUSAND FIVE HUNDRED AND 00/100 DOLLARS ($61,500.00), in
addition to reasonable and documented out-of-pocket fees and expenses not to exceed TWENTY-
FIVE THOUSAND AND 00/100 DOLLARS ($25,0000) (collectively, the “Break-Up Fee").
The Break-lp Fee shall be paid to Purchaser from the proceeds of and upon the consummation of
an Altemative Transaction,

15.4.2 if an Order is entered by the Bankruptcy Coun approving a
Competing Bid, (i) Purchaser shall remain, at Seller's option, the back-up bidder (the “Back-Up
Bidder”) until the consummation of the Alternative Transaction consistent with the terms of the
Bid Procedures and (ii) the Escrow Deposit shall continue to be held pursuant to the terms of this
Agreement until the consummation of the Altemative Transaction. Ifthe Alternative Transaction
shall be consummated, (i) this Agreement shall automatically be deemed terminated, (ii) the
Escrow Deposit shall be promptly returmed to Purchaser, (iii) Purchaser shall be entitled to the
Break Up Fee as set forth in this Agreement and (iv) neither of the parties hereto shall have any
further rights or obligations to the other hereunder except those expressly stated to survive the
termination of this Agreement In the event the Alternative Transaction is not consummated,
Purchaser, as Back-Up Bidder, shall be obligated to consummate the contemplated transactions in
accordance with the terms set forth in this Agreement

ARTICLE 16
ESCROW

SECTION 16.1 Escrow Terms. The Escrow Deposit shall be held in escrow by Escrow
Agent in accordance with the terms of the Escrow Agreement.

ARTICLE 17
INTENTIONALLY ONUTTED
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

ARTICLE 14
MISCELLANEOUS

 

SECTION 18.1 = Entire Agreement, This Agreement, the Exhibits and Schedules
annexed hereto, and any contemporancously executed agreements, are the entire agreement
between Seller and Purchaser concerning the sale of the Property and all understandings and
agreements heretofore had or made between the parties hereto are merged in this Agreement
which, together with aforementioned agreements and other items, alone fully and completely
expresses the agreement of the parties hereto,

SECTION 18.2 Modification. Except as otherwise provided herein, this Agreement
may not be changed, modified. supplemented or terminated, except by an instrument executed by
the parties hereto which are or will be affected by the terms of such change, modification,
supplement or termination, Either party hereto may waive any of the terms and conditions of this
Agreement made for its benefit, provided such waiver is in writing and signed by the party waiving
stich term or condition.

SECTION 18.3 = Binding Agreement, Subject to the provisions of this Agreement. the
terms, covenants, agreements, conditions, representations and warranties contained in this
Agreement shall inure to the benefit of and be binding upon the respective parties hereto. This
Agreement shall not inure to the benefit of or be enforceable by any other Person.

SECTION 18.4 Assignment. Without the express written consent of the Seller, this
Agreement may not be assigned by Purchaser, including any assignment by operation of law,
except that Purchaser may assign this Agreement to an entity owned and controlled by Mark
Koplowitz, the principal of the Purchaser. Except as provided for hereunder, any assignment by
Purchaser without Seller's prior written consent shall be deemed null and void ab initio and shall
be a material default entitling Seller, at its option, to exercise any of its powers, privileges, rights
or remedies under this Agreement or at law or in equity, If Seller shall consent to an assignment,
any such assignee shall assume all duties and obligations of Purchaser pursuant to this Agreement,
Any change in control of Purchaser or of any of the direct or indirect ownership interests in
Purchaser. at any level or tier of ownership, whether in one transaction or a series of transactions,
shall constitute an assignment for purposes of this Section 18.4. .

SECTION 18.5 Iegality. If any term or provision of this Agreement or the
application thereof to anv Person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement or the application of such term or provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable, shall not be affected
thereby and each term and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by Law,

SECTION 18.6 Choice of Law. EXCEPT IN SUCH MATTERS AS ARE
GOVERNED BY THE BANKRUPTCY CODE, THIS AGREEMENT AND THE EXHIBITS
AND SCHEDULES ANNEXED HERETO, SHALL BE GOVERNED BY, INTERPRETED
UNDER, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW,

ae
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SECTION 18.7 Construction. The headings and captions of the various Articles and
Sections of this Agreement have been inserted solely for purposes of convenience, are not part of
this Agreement, and shall not be deemed in any manner to modify, explain, expand or restrict any
ef the provisions of this Agreement, Unless stated to the contrary, all references to Articles,
Sections, paragraphs or clauses herein shall be to the specified Article, Section, paragraph or clause
of this Agreement, and all references to Exhibits and Schedules shall be to the specified Exhibits
and Schedules attached hereto. All Exhibits and Schedules attached hereto are made a part hereof.
All terms defined herein shall have the same meaning in the Exhibits and Schedules, except as
otherwise provided therein. All references in this Agreement to “this Agreement” shall be deemed
to include the Exhibits and Schedules attached hereto. The terns “hereby”, “hereof, “hereto”.
“hereunder” and any similar terms as used in this Agreement, refer to this Agreement in its
entirety and not only to the particular portion of this Agreement where the tenm is used, Whenever
in this Agreement provision is made for the payment of attorneys” fees, such provision shall be
deemed to mean reasonable attomeys’ fees and paralegals’ fees, The term “including” when used
herein shall mean “including, without limitation.” Wherever in this Agreement the singular
number is used, the same shall include the plural, and the masculine gender shall include the
feminine and newter genders, and vice versa, as the context shall require.

SECTION 18.8 Binding Effect; Assigement; Successors and Assigns. [his
Agreement shall apply to, be binding in all respects upon and inure to the benefit of the parties and
their respective successors. administrators and permitted assigns. Except to the extent provided
for in Section 18.4 of this Agreement, no assignment of this Agreement or of any rights or
obligations hereunder may be made by any party (by operation of Law or otherwise) without the
prior written consent of Purchaser and Seller and any attempted assignment without the required
consents shall be void. No permitted assignment of any rights hereunder and/or assumption of
obligations hereunder shall relieve the parties hereto of any of their obligations. Nothing expressed
or referred to in this Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to this Agreement
or any provision of this Agreement. This Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the parties to this Agreement and their respective successors,
administrators and permitted assigns.

SECTION 18.9 Ambiguities. Each party acknowledges that it and its counsel have
reviewed this Agreement, and the parties hereby agree that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall not be employed in
the interpretation of this Agreement.

SECTION 18.10 Expenses. If any legal action or other proceeding is brought for the
enforcement of this Agreement or because of an alleged dispute, breach, default or
misrepreseniation in connection with any of the provisions of this Agreement, the successful or
prevailing party or parties shall be entitled to recover its fees and costs, including reasonable
attorneys’ fees, court costs and other costs incurred in such action or proceeding, in addition to
any other relief to which it or they may be entitled. The provisions of this Section shall survive
the Closing or earlier termination of this Agreement.
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SECTION 18.11 Counterparts, This Agreement may be executed in counterparts.
each of which together shall be deemed to be an original and all of which shall constitute one and
the same Agreement. Any counterpart may be executed by facsimile or PDF signature and such
facsimile or PDF signature shall be deemed an original.

SECTION 18.12 Waiver of Trial by Jury, THE RESPECTIVE PARTIES HERETO
SHALL AND THEY HEREBY DO WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS AGREEMENT, OR FOR THE ENFORCEMENT OF
ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR OTHERWISE. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR EARLIER
TERMINATION OF THIS AGREEMENT,

SECTION 18.13 Third Party Beneficiaries. Except as expressly set forth herein, no
Person other than the parties hereto, shall have any rights or claims under this Agreement, with the
exception of 1414 Utica Avenue Lender LLC, as secured creditor and Plan Proponent.

SECTION 18.14 Jurisdiction,

[8.14.1 FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING
INVOLVING THIS AGREEMENT, PURCHASER AND SELLER EACH HEREBY
EXPRESSLY SUBMITS TO THE JURISDICTION OF THE BANKRUPTCY COURT AND
PURCHASER AND SELLER EACH AGREES THAT SUCH COURT SHALL HAVE
EXCLUSIVE JURISDICTION OVER ANY SUCH SUIT, ACTION OR PROCEEDING
COMMENCED BY EITHER PARTY.

18.14.2 Intentionally omitted,

18.14.3 THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT,

SECTION 18.15 No Recording. Purchaser covenants and agrees that it has no right
and in no event will Purchaser record or cause to be recorded this Agreement or any memorandum
hereof or affidavit, assignment or other document relating to this Agreement prior to the Closing
and, if Purchaser breaches the provisions of this Section, Seller shall have the option of terminating
this Agreement and retaining the Escrow Deposit as its liquidated damages.

SECTION 18.16 Not an Offer. Notwithstanding anything herein to the contrary, it is
to be strictly understood and agreed that (a) the submission by Seller to Purchaser of any drafts of
this Agreement or any correspondence with respect thereto shall (i) be deemed submission solely
for Purchaser's consideration and not for acceptance and execution, (ii) have no binding foree or
effect. (iii) not constitute an option for the purchase of the Property or a lease or conveyance of
the Property by Seller to Purchaser and (iv) net confer upon Purchaser of any other party any title
or estate in the Property, (b) the tenms and conditions of this Agreement shall not be binding upon
either party hereto in any way unless and until it is unconditionally executed and delivered by both
parties in their respective sole and absolute discretion and all conditions precedent to the
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

effectiveness thereof including. but not limited to. the delivery of the Escrow Deposit to Escrow
Agent. shall have been fulfilled or waived, and (c) if this Agreement 1s not so executed and
delivered for any reason whatsoever (including, without limitation, either party's willful or other
refusal to do so or bad faith}, neither party shall be liable to the other with respect to this Agreement
on account of any written or parcle representations, negotiations, any legal or equitable theory
(including, without limitation, part performance, promissory estoppel, or undue enrichment) or
otherwise,

SECTION 18.17 Failure of Deposit. Ifthe payment made on account of the Escrow
Deposit is by check, and if such check fails collection in due course, Seller, at its option, may
declare this Agreement null, void and of no force and effect, and may pursue its remedies against
Purchaser upon such check or in any other manner permitted by law, such remedies being
cumulative.

SECTION 18.18 No Waiver. The failure of either party hereto to seek redress for any
breach, or to insist upon the strict performance, of any covenant or condition of the Agreement by
the other shall not be, or be deemed to be. a waiver of the breach or failure to perform (unless the
time specified herein for the exercise of such right, or satisfaction of such condition, has expired),
nor prevent a subsequent act or omission in violation of, or not strictly complying with, the terms
hereof from constituting a default hereunder.

SECTION 18.19 Severability, If any term, condition or provision of this Agreement
of the application thereof to any circumstance or party hereto, is invalid or unenforceable as against
any person or under certain circumstances, the remainder of this Agreement and the applicability
of such term, condition or provision to other persons or circumstances shall not be affected thereby,
Each term, condition or provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law,

SECTION 18.20 No Survival. The delivery and acceptance of the deed at the Closing
shall be deemed to constitute full compliance by Seller with all of the terms, conditions and
covenants of this Agreement on Seller's part to be performed, and, except as expressly set forth in
this Agreement, the representations, warranties, covenants or other obligations of Seller set forth
in this Agreement shall not survive the Closing, and no action based thereon shall be commenced
afier the Closing.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.
SIGNATURES FOLLOW ON THE NEXT PAGE,
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

IM WITNESS WHEREOF, the parties have executed this Agreement a5 of the day and yerr
first above written.

SELLER:

1414 UTICA AVENUE LENDER LLC, SOLELY IN
ITS CAPACITY AS THE PLAN PROPONENT OF
14414 UTICA AVENUE LENDER LLC's AMENDED
PLAN OF REQRGANITZ, “OR CORT
MEDAS ASSOC :

    
   

By
Name: Jason Leibowits
Tithe: Manager

PURCHASER:

CALMARK EQUITIES CORP. OR AN ENTITY
OWNED OR CONTROLLED BY ITS PRINCIPAL

f (an
Bie ee
Mame: MARK ROPLOWIT?
Tithe: President/Sole Shareholder
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

 

TN NS

For all purposes of this Agreement, the following terms shall have the respective meanings
specified below:

“Additional Deposit” shall have the meaning set forth in Section 2.2.3.

“Affiliate” means a Person that: (a) directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with a specified Person: (b)
is a director or officer of a specified Person or of an Affiliate of such specified Person within the
meaning of clause (a) above: (¢) is a partner, member, beneficiary ofa trust or other owner of any
stock or other evidence of beneficial ownership in a specified Person or an Affiliate of such
specified Person within the meaning of clause (a) above: or (d) is related as an ancestor,
descendant, sibling, or is the current spouse of a specified Person or an Affiliate of such specified
Person within the meaning of clause (a) above.

“Agreement” means this Agreement, the Exhibits and Schedules and all amendments,
modifications and extensions hereto and theretcs.

“Apportionment Date” shall have the meaning set forth in Section 4.1.
“Break Up Fee™ shall have the meaning set forth in Section 17.2.1,

“Business Day” means each day, except Saturdays, Sundays and all days observed by the
federal government as legal holidays.

“Cash Deposit” shall have the meaning set forth in Section 2.2.2.
“Closing” shall have the meaning set forth in Section &,1.

“Closing Date” shall have the meaning set forth in Section 8.1.
“Closing Documents” shall have the meaning set forth in Section 9.1.2.
“Competing Bid” shall have the meaning set forth in Section 15.2.

“Condemnation” means any condemnation, taking or any damages to the interest in the
Real Estate by reason of a change of grade of any street, road or avenue.

“Deed” means the deed to the Real Estate to be delivered by Seller to Purchaser pursuant
to Schedule IV.

“Easement” shall have the meaning set forth in Section 3.2.1.
“Escrow Agent™ shall mean Horowite PLLC.
“Escrow Agreement” shall have the meaning set forth in Section 2.2.3.
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

“Escrow Deposit” shall have the meaning sct forth in Section 2.2.3,

“Final Order” shall mean an order, ruling. or judgment of the Bankruptey Court (a) that
is in full force and effect; and (b) that is mot stayed: provided, however, that an order will be
deemed a Final Order notwithstanding the filing of a motion under Rule 39 or Rule 60 of the
Federal Rules of Civil Procedure. or any analogous rule under the Bankruptcy Rules or other
applicable rules.

 

“Governmental Authority” shall have the meaning set forth in Section 3.3.8.

“Hazardous Material” shall mean all materials and substances now or hereafter subject
to any Environmental Laws, including (i) all substances which are designated pursuant to Section
31 0(bW 21.4) of the Federal Water Pollution Control Act (“FWPCA™), 33 U.S.C. § 1251, ef seq..
(ii) any element, compound, mixture, solulion, or substance which is designated pursuant lo
Section 102 of the Comprehensive Environmental Response, Compensation and Liability Act
CERCLA’), 42 U.S.C, § $601, et seq. (iii) any hazardous waste having the characteristics which
are identified under or listed pursuant to Section 3001 of the Resource Conservation and Recover
Act, 42 U.S.C. § 6901, et seq. (iv) any toxic pollutant listed under Section 307(a) of FWPCA, (v)
any hazardous air pollutant which is listed under Section 112 of the Clean Air Act, 42 U.S.C.
§ 7401, ct seq. (vi) any imminently hazardous chemical substance or mixture with respect to
which action has been taken pursuant to Section 7 of the Toxic Substances Control Act, 13 U.S.C.
§ 2601, et seg. (vii) “hazardous materials” within the meaning of the Hazardous Matertals
Transportation Act, 49 U.S.C. § 5101, ¢t seq.. (viii} any element or compound contained in the list
of hazardous substances adopted by the United States Environmental Protection Agency ("EPA")
or by the New York Department of Environmental Conserwation (DEC), (ix) petroleum or
petroleum by-products, (x) ACM, (xi}any radioactive material or substance, (xii) all loxie wastes,
havardous wastes and hazardous substances as defined by, used in, controlled by, or subject to alll
implementing regulations adopted and publications promulgated pursuant to the foregoing
statutes, and (xiii) any other hazardous or toxic substance or pollutant identified in or regulated
under any other applicable federal, state or local Environmental Laws.

“Improvements” shall have the meaning set forth in Section 2.1.1.

“Initial Deposit” shall have the meaning set forth in Section 2.2.2.

“Law” means any law, rule, code, regulation, ordinance, moratorium, injunctive
proceeding, restriction or similar matter imposed by any federal, state, municipal or local
government or any public or quasi-public board, authority, commission, agency or department
thereof having jurisdiction over the Property, or any portion thereof and/or Purchaser or Seller.

“Liens” shall have the meaning set forth in Section 3.1.1.

“Material Part” shall have the meaning set forth in Section 13.2.

“Net Proceeds” shall have the meaning set forth in Section 3.1.1.

“Non-Permitted Exceptions” shall have the meaning set forth in Section 3.2.2.
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

“Notices” shall have the meaning set forth in Section 10.1,

“Permitted Exceptions” shall have the meaning set forth in Section 3.3.

“Person” means an individual, corporation, partnership, limited liability company, limited
liability partnership, joint venture, association, joint stock company, trust, unincorporated
organization or the federal government or any state or local government or any agency or political
subdivision thereof.

“Personalty™ shall have the meaning set forth in Section 2.1.1.

“Property” shall have the meaning set forth in Section 2.1.1.

“Purchase Price” shall have the meaning set forth in Section 2.2.1.

“Purchaser” shall mean CALMARK EQUITIES CORP. OR AN ENTITY OWNED OR
CONTROLLED BY ITS PRINCIPAL, MARK KOPLOWITZ

“Purchaser-Related Parties” means, individually and collectively, and to the extent
applicable, (i) Purchaser, (ii) Affiliates of Purchaser, and (iii) the shareholders, officers, directors,
employees, members and constituent partners of Purchaser and/or of any direct or indirect pariner
or member of or corporate joint-venturer with Purchaser, and/or of any Affiliate of Purchaser.

“Purchaser's Controlling Member” shall mean Mark Koplowitz.

“Real Estate” shall have the meaning set forth in Section 2.1.1.

“RE Tax Returns” shall have the meaning set forth in Section 4.5.

“Scheduled Closing Date” shall have the meaning set forth in Section 8.1.

“Seller” shall mean 1414 Utica Avenue Lender LLC, solely in its capacity as the Plan
Proponent of 1414 Utica Avenue Lender's Amended Plan of Reorganization for CORT & MEDAS
ASSOCIATES, LLC, as debtor,

“Seller-Related Parties” means individually and collectively, Seller and its officers,
directors, members, employees, agents, representatives and contractors and Affiliates of Seller.

* Broker” shall have the meaning set forth in Article 11.

“Tithe Company” shall have the meaning set forth in Section 3.1.

“Transfer Taxes” shall hove the meaning set forth in Section 44.

“LUnavoidabl ay” shall mean any delays due to strikes, acts of God, governmental
restrictions, enemy action, civil commotion, fire, unavoidable casualty or other causes similarly

bevond the control of Seller; provided, however. that any lack of funds shall not be deemed a cause
beyond the control of Seller.

a
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

“Violations” shall have the meaning set forth in Section 3.3.8
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SCHEDULE I
PROPERTY DESCRIPTION

ALL that certain plot, piece or parcel of land, situate, lying and being in the Borough of
Brooklyn and County of Kings, City and State of New York, bounded and described as follows:

414 UTICA AVENUE - BLOCK 4784, LOT 33

[INSERT]

1376 UTICA AVENUE - BLOCK 4784, LOT 20

[INSERT]
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SCHEDULE Ill

ESCROW AGENT'S WIRING INSTRUCTIONS

ABA#:
BANK:
ACCT#:

ACCT NAME:
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SCHEDULE IV

‘NTS TO BE DELIVERED BY SE

 

I. Statutory form of bargain and sale deed without covenants (the “Deed™) for cach
of the nwo (2) properties, substantially in the form attached hereto as Exhibit B containing the
covenant required by Section 13 of the Lien Law, and properly executed and acknowledged so as
to convey the tithe required to be conveyed by Seller under this Agreement,

2. Wire or Bank check(s), payable to the direct order of the appropriate tax collecting
agencies or officials, in the amount of all documentary samp and transfer and transfer gains taxes,
and other taxes, fees and charges, payable by reason of or in connection with the conveyance and
transfer of the Property Intentionally omitted.

3. Copies of any required real property transfer tax returns properly executed and
acknowledeed by Seller and Purchaser, as applicable.

4. All documents, as shall be reasonably necessary to evidence that Seller has proper
authority to sell the Property and deliver the documents required to be delivered by Seller pursuant
to this Agreement, together with such other documents reasonably requested by the tith: company
to issue an owner's tithe of insurance to Purchaser in accordance with this Agreement.

5, A certificate of a duly authorized representative of Seller, sworm to under penalties
of perjury, setting forth Seller's U.S. tax identification number and stating that Seller is a “United
States person” within the meaning of Sections 1445((\(3) and 7701(ah30) of the Code,

6, Certificate of an authorized representative of Seller with respect to the authority of
the person(s) executing this Agreement and the other Closing Documents on behalf of Seller.

7 A Bill of Sale, without warranty, recourse or representation, conveying the
Personalty to Purchaser substantially in the form atiached hereto as Exhibit C.

4. Certificate in form and substance reasonably acceptable to Purchaser, signed and
acknowledged by an authorized representative of Seller, restating and attesting, excep! as
otherwise permitted pursuant to the terms of this Agreement, to be true and correct as of the
Closing Date each of the representing and warranties of Selber set forth in this Agreement,
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SCHEDULE V

'S CLOSING DOCUMENTS

 

i. All documents as shall be reasonably necessary to evidence that Purchaser has proper
authority to purchase the Property and deliver the documents required to be delivered by Purchaser
pursuant to this Agreement.

2, Certificate of an authorized representative of Purchaser with respect to the authority
af the person(s) executing this Agreement and the other Closing Documents on behalf of

Purchaser,

3. Certificate in form and substance reasonably acceptable to Seller, signed and
acknowledged by an authorized representative of Purchaser, restating and attesting, except as
otherwise permitted pursuant to the terms of this Agreement, to be true and correct as of the
Closing Date each of the representing and warranties of Purchaser set forth in this Agreement.
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

EXHIBIT A

ESCROW AGREEMENT

| SEY ‘ tl ach nd 1 |
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

ESCROW AGREEMENT
BY AND BETWEEN

1414 UTICA AVENUE LENDER LLC, solely in its capacity as the Plan Proponent of 1414
Uties Avenue Lender’s Amended Plan of Reorganization for CORT & MEDAS
ASSOCIATES, LLC, as debtor

AND

CALMARK EQUITIES CORP, OR AN ENTITY OWNED OR CONTROLLED BY ITS
PRINCIPAL, MARK KOPLOWITEZ

AND
HOROWITZ PLLC, AS ESCROW AGENT

JULY 2021
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

ESCROW AGREEMENT

ESCROW AGREEMENT (“Agreement”) madeasofJuly —, 2021 by and between 1414
UTICA AVENUE LENDER LLC, solely in its capacity as the Plan Proponent of 1414 Utica
Avenue Lender's Amended Plan of Reorganization for CORT & MEDAS ASSOCIATES, LLC,
as debtor, with offices at _ . New York (“Seller”) and
LLC. a New York limited liability company, with offices at
. New York (“Purchaser”), and HOROWITZ PLLC, a New York
professional limited liability company, with offices at 96 Greenwich Street. New York, New York
10006 (the “Escrow Agent”). All capitalized terms used but not defined herein shall have the
mewning assigned to them in the Purchase and Sale Agreement (as defined below).

 

Resitals: The following recitals are hereby incorporated into this Agreement:

A. Purchaser and Seller have entered into a Purchase and Sale Agreement, dated as of
July, 2021 (the “Purchase Agreement”), pursuant to which, among other things, Purchaser
shall deposit: Two Hundred Five Thousand and (1/100 Dollars ($205,000.00) (the “Initial
Deposit”) into escrow with Escrow Agent concurrently upon execution of this Agreement,

B. In the event that Purchaser is selected as the prevailing bidder or elects (in its sole
discretion) to be designated back-up bidder at the Auction, on or prior to the earlier of (a) two (2)
Business Days after Purchaser is selected as the Prevailing Bidder: and (b) three (3) Business Days
after the conclusion of the Auction, an amount (the “Additional Deposit”) equal to an amount such
that together with the Initial Deposit. the Escrow Fund (as defined hereinafter) shall be equal to at
least 10% of the increased Purchase Price pursuant to the Purchase Agreement, so long as such
increased Escrow Fund is not less than $1,000,000, as it may be subsequently amended at the
Auction,

NOW, THEREFORE, the parties hereto as follows:

lL. Deposit and Acknowledement ot Recei

      

1.100 Coneurrently with the execution and delivery of this Agreement, Purchaser
has delivered to Escrow Agent. and Escrow Agent by its execution hereof acknowledges receipt
of, Purchaser's wire transfer in the amount of Two Hundred Five Thousand and 00/100 Dollars
($205,000.00), payable to Escrow Agent.

1.2 Purchaser shall deliver to Escrow Agent by wire transfer payable to Escrow
Agent the Additional Deposit in an amount equal to an amount such that together with the Initial
Deposit, the Escrow Fund shall be equal to 10% of the increased Purchase Price pursuant to the
Purchase Agreement, as it may be subsequently amended at the Auction, within five (5) Business
Days after Purchaser is selected as the Prevailing Bidder.

13 Escrow Agent hereby agrees to hold the Escrow Fund in a non-interest-
bearing account pending the disbursement of such Escrow Fund in accordance with the terms of
this Agreement.
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

1.40 The Escrow Fund shall not be subject to lien or attachment by any creditor
of any party hereto and shall be used solely forthe purposes set forth in this Agreement, Amounts
held in the Escrow Account shall not be available to, and shall not be used by, Horowitz PLLC to
set off any obligations of ¢ither Purchaser or Seller owing to Horowitz PLLC in any capacity.

2. Tens of Escrow,

31 Escrow Agent shall dishurse amounts from the Escrow Fund, and any
accrued interest thereon, upon delivery, by Seller and Purchaser to Escrow Agent, of joint written
instructions executed by an authorized officer of both parties directing Escrow Agent to deliver to
Seller or Purchaser, as the case may be, an amount equal to the amount to which it is entitled,
Upon receipt of the joint written instructions, Escrow Agent shall release by wire transfer to an
account or accounts designated by Seller or Purchaser, as the case may be, the amount specified
in the (OInL Written Instructions.

2.2 Escrow Agent shall disburse amounts from the Escrow Fund to Seller upon
receipt of written demand therefore, stating that Purchaser has defaulted in the performance of the
Purchase Agreement and a summary of the facts and circumstances underlying such default;
provided, however, that Escrow Agent shall not honor such demand until expiration of seven (7)
business days after Escrow Agent shall have delivered a copy of such demand to Purchaser, nor
thereafter if Escrow Agent shall have received timely written notice of objection from Purchaser
in accordance with the provisions of Section 7.1 below.

23 Escrow Agent shall disburse amounts from the Escrow Fund to Purchaser
upon receipt of written demand therefore, stating that the Purchase Agreement has been canceled
in accordance with its terms and without default by Purchaser or that Seller has defaulted in the
performance of the Purchase Agreement and a summary of the facts and circumstances underlying
such default; provided, however, that Escrow Agent shall not honor such demand until expiration
of seven (7) business days after Escrow Agent has delivered a copy of such demand to Seller, nor
thereafter if Escrow Agent shall have received timely written notice of objection from Seller in
accordance with the provisions of Section 7.1 below.

2.4 Notwithstanding anything to the contrary contained in this Agreement, in
the event of a dispute concerning the Escrow Fund, the Escrow Agent shall not disburse any
amounts from the Escrow Fund until its receipt of joint written instructions from Seller and
Purchaser as set forth hereinabove or an order of a court of competent jurisdiction directing the
disbursement of the Escrow Fund.

2.4  Uponthe completion of the disbursements as set forth above, Escrow Agent
shall have no further duties hereunder.
3, (bli

rations and Liabilities of Escrow Avent.

     

31 The duties and obligations of Escrow Agent shall be determined solely by
the express provisions of this Agreement.
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

3.2 Escrow Agent shall not be responsible in any manner whatsoever for any
failure or inability of Purchaser or Seller to perform or comply with any of the provisions of the
respective agreements between them.

3.3 Escrow Agent shall not be bound by any modification, cancellation or
rescission of this Escrow Agreement unless in writing, signed by Purchaser and Seller and
expressly consented to in writing by Escrow Agent.

3.4 Escrow Agent's duties hereunder are as a depository only, ministerial in
nature, and Escrow Agent shall incur no liability whatsoever hereunder for any error of judgment,
or any action taken or omitted hereunder, except for damages directly resulting from Escrow
Agent's gross negligence or willful misconduct as determined by a final and non-appealable
judgment ofa court of competent jurisdiction.

3.5 Delivery of the Escrow Funds, along with any accrued interest thereon, by
Escrow Agent pursuant to the provisions of this Agreement shall constitute a complete discharge
and satisfaction of all obligations of Escrow Agent hereunder,

344 Nothing contained herein shall be deemed to preclude Escrow Agent al any
time and for any reason from depositing the Escrow Fund into a court of competent jurisdiction
upon prior notice to the parties hereto, and abiding by the determination of such court with respect
thereto. In such event, such delivery shall constitute a complete discharge and release of Escrow
Agent of its obligations hereunder,

3.7 Eserow Agent shall be entitled to rely conclusively upon any written notice,
waiver, receipt. or other document which Escrow Agent believes in good faith to be genuine,
including, without limitation, a written statement by Purchaser or Seller that they have complied
with the terms of the Agreement with respect to a demand for payment.

3.8 = Inthe event of any controversy or dispute under this Escrow Agreement or
with respect to any question as to the construction hereof or any action to be taken or omitted bey
Escrow Agent, Escrow Agent shall be entitled to consult with counsel of its own choosing.

3.9 The Escrow Agent will deposit the Initial Deposit and any Additional
Deposit (collectively, the “Escrow Fund”) in its HOLA account at Citibank, NA, (the “Bank”).
Due to a recent change in federal law, the FOC will guarantee only $250,000.00 of the Escrow
Fund in the event that the Bank fails or is otherwise unable to pay the Escrow Fund. While the
Escrow Agent is not aware of any circumstances that might suggest a risk of the failure of the
Bank. the Escrow Agent is not ina position to advise the parties hereto of the condition of prospects
of the Bank (financial or otherwise). Accordingly, as a condition of the Escrow Agent's acting as
escrow agent, both Purchaser and Seller acknowledge and agree that the Escrow Agent will deposit
the Escrow Fund at the Bank and that the Escrow Agent will have no liability whatsoever to any
party for any loss caused by, arising out of, or related to the selection of the Bank (including,
without limitation, ifthe Bank fails or is otherwise unable to pay the Escrow Fund), and Purchaser
and Seller agree that they will not seck to hold the Escrow Agent liable for any loss, injury or
damage whatsoever that may be incurred by either or both parties related to, caused by or arising
out of the selection of the Bank (including, without limitation, if the Bank fails or is otherwise
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

unable to pay the Escrow Fund). Purcaaser.and Seller will each, jointly and severally. indemnify
the Escrow Agent for any and all costs and expenses, including legal fees, incurred by the Escrow
Agent related to, caused by, or arising out of the selection of the Bank, including but not limited
to, seeking to recover all or any part of the Escrow Fund from the Bank, Purchaser and Seller each
further acknowledge that the Escrow Agent has advised the parties hereto that Purchaser and Seller
are free to choose another Escrow Agent in connection with the transaction who may or may not
use another bunk for the deposit of the Escrow Fund, and that Purchaser and Seller should each
separately consult with independent lawvers, selected by each party. prior to signing this
agreement, and that Purchaser and Seller have cach had a reasonable opportunity to do so. In
addition to signing this agreement below, cach of Purchaser and Seller shall, by its authorized
representative, initial and date al the place indicated adjacent to this paragraph indicating that each
of Purchaser and Seller has read and understands and agrees to its terms.

4. Expenses of Escrow Agent. Escrow Agent shall serve without compensation,
however, Seller shall be liable for one-half (1%) and Purchaser shall be liable for one-half (¥) of

any reasonable out-of-pocket fees and expenses incurred by Escrow Agent in connection with any
disputes directly arising from this Agreement. including reasonable counsel fees, if any. The
parties shall pay any such amounts due Escrow Agent promptly upon its demand.

5. Indemnification of Escrow Agent. Purchaser and Seller agree, jointly and
severally, to indemnify Escrow Agent and hold Escrow Agent harmless from any loss, liability
and expenses which it incurs in connection with or arising out of its compliance with the terms of
this Agreement, including the fees, costs and expenses of defending itself against any claims of
liability hereunder, except for a loss, liability or expense arising solely from Escrow Agent's own
grass negligence or willful misconduct as determined by a final and non-appealable judgment of
a court of competent jurisdiction.

6. Successor Escrow Agent. In the event Escrow Agent is no longer able or willing
to serve, Escrow Agent shall have the right, after consultation with Seller and Purchaser, to appoint
a successor Escrow Agent who shall be bound by the terms and conditions set forth herein.

hi Notices,

7.1 Any notice, request, demand or other communication permitted or required
to be given hereunder shall be in writing and shall be deemed to have been given when such notice
shall have been (a) sent by United States mail, postage prepaid to the addressee, or (b) delivered
by a nationally recognized overnight courier or facsimile (to the extent a facsimile number is
provided below) to the addressee; in each case at the address or facsimile number, as applicable,
specified below:

Ito Seller, te:
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

with a copy to:

lf to Escrow Agent,
to:

If te Purchaser, te:

with a copy to:

Any notice or communication served upon Escrow Agent shall be accompanied by an affidavit of
service upon all other parties upon whom such notice is required to be served,

B. Binding Effect: Further Ass

   

#1 This Agreement shall inure to the benefit of and shall be binding upon the
respective heirs. personal representatives, successors, and assigns of the parties hereto.

8.2 = Seller and Purchaser hereto covenant that they will execute all instruments
and documents and will take all steps which may be necessary in order to implement the provisions
of this Agreement.

4), Governing Law; Forum.

4.1 This Agreement shall be construed under and governed by the laws of the
State of New York, without regard to its principles of conflicts of laws.

9.2 Each party to this Agreement irrevocably consents and agrees that any
dispute arising out of or in any way connected to this Agreement shall only be adjudicated by the
Bankruptcy Court, provided that if the Bankruptcy Case has closed, each of the parties hereto
irrevocably agrees that any Legal Proceeding with respect to this Agreement shall be brought and
determined exclusively in the United States District Court for the Southern District of New York
er if such Legal Proceeding may not be brought in such court for jurisdictional purposes,
exclusively in the Supreme Court of New York sitting in the County of New York. Each of the
parties hereto hereby (a) irrevocably submits with regard to any such Legal Proceeding to the
exclusive personal jurisdiction of the aforesaid courts in the event any dispute arises out of this
Agreement or any transaction contemplated hereby, (b) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any such court or that
Case 1-Ly-4lol1so-JmM Voc s0e FiledOsriefiel Entered Of/ic2/i2l 21:04:10

such action ts brought in an inconvenient forum and (¢) agrees that it shall not bring any action
relating to this Agreement or any transaction contemplated hereby in any court other than the state
or federal courts referenced above. Each of the parties hereto further agrees to accept and
acknowledge service of any and all process which may be served in any such Legal Proceeding in
said courts in the State of New York, and agrees that service of process upon such party by a
method permitted by the applicable Laws of the State of New York to such party's address as set
forth in Section 7.1 hereto, will be deemed in every respect effective service of process upon such
party. in any Legal Proceeding.

10. Counterparts. This Agreement may be executed in one of more counterparts
(whether facsimile or original), cach of which when taken together shall be deemed one and the
same original instrument.

[Remainder of Page Intentionally Left Blank]
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

IN WITNESS WHEREOF, the parties hereto have duly executed this Escrow
Agreement the day and vear first above written.

SELLER:

i414 UTICA AVENUE LENDER LLC, solely in
its capacity as the Plan Proponent for CORT &
MEDAS ASSOCLATES, LLC, as debtor, pursuant
to Order Approving Sale of Debtor's Real Property.
entered on | . 2021, U.S. Bankruptcy
Court, Exstem District

By:
Nannie:
Title:

PURCHASER:

CALMARK EQUITIES CORP, OR AN ENTITY
OWNED OR CONTROLLED BY ITS
PRINCIPAL, MARK KOPLOWIT#

By:

 

Name: Mark Koplowitz
Tithe: President

ESCROW AGENT:
HOROWITZ PLLC
Ay:

Name: Kenneth P. Horowitz
lithe: Member
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

EXHIBIT &
LE ETS

[See Attached]

[Subject to Tithe Company Approval and Comments]
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

THIS INDENTURE, made the day of . 2021. BETWEEN 1414
UTICA AVENUE LENDER LLC, solely in its capacity as the Plan Proponent for CORT &
MEDAS ASSOCIATES, LLC. as debtor, pursuant to Order Approving Sale of Debtor's Real
Property, entered on _ —, 2021, U.S, Bankruptey Coun, Eastern District,

pany of the first part, and

_, LLC. a New York limited liability company, with
offices at . New York,

 

party of the second part,

WITNESSETH, that the party of the first part, in consideration of Ten Dollars and other valuable
consideration paid by the party of the second part, does hereby grant and release unto the party of
the second part, the heirs or successors and assigns of the party of the second part forever,

THE CERTAIN PREMISES AND IMPROVEMENTS SITUATED THEREON AS MORE
PARTICULARLY DESCRIBED ON SCHEDULE A ANNEXED HERETO AND MADE
A PART HEREOF

BEING and intended to be the same premises conveyed by YR Real Estate Holdings, LLC to
Grantor by deed dated December 29, 2009, recorded in the Office of the Registrar of the City of
New York. Kings County, on January 13, 2010 in CFRN # 2010000013621.

TOGETHER with all right, title and interest, if any, of the party of the first part in and to any
streets and roads abutting the above-described premises to the center lines thereof; TOGETHER
with the appurtenances and all the estate and rights of the party of the first part in and to said
premises:

TO HAVE AND TO HOLD the premises herein granted unto the party of the second part, the
heirs or successors and assigns of the party of the second part forever,

AND this conveyance is being made by 1414 Utica Avenue Lender LLC, as Plan Proponent for
Con & Medas Associates. LLC, debtor, pursuant to Order Approving Sale of Debtor's Real
Property, entered on _, U.S. Bankruptey Court, Easter District, Chapter | 1, Case
No. 19-41313..A copy of said Order Approving Sale is being attached hereto as Exhibit “A.”

AND the party of the first part, in compliance with Section 13 of the Lien Law, covenants that the
party of the first part will receive the consideration for this conveyance and will hold the right to
receive such consideration as a trust fund to be applied first for the purpose of paying the cost of
improvement and will apply the same first to the payment of the cost of the improvement before
using any part of the total of the same for any other purpose. The word “party” shall be construed
as if it read “parties” whenever the sense of this indenture so requires.
Case 1-Ly-4lol1so-JmM Voc s0e FiledOsfiefiel Entered Of/ic2/i2l 21:04:10

IN WITNESS WHEREOF, the party of the first part has duly executed this deed as of
the day and vear first above written.

1414 UTICA AVENLIE LENDER LLC, solely
in its capacity as the Plan Proponent for CORT
& MEDAS ASSOCIATES, LLC, as debtor.
pursuant to Order Approving Sale of Debtor's
Real Property. entered on __ 2021,
U.S. Bankruptcy Court, Eastem District

By:
Manne:
Tithe: Authorized Signatory

 

STATE OF NEW YORK )

} 53:
COUNTY OF )
On the day of . 2021, before me, the undersigned, a Notary Public in and
forsaid state, personally appeared . personally known to me or proved to me

on the basis of satisfactory evidence to be the individual whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his/her capacity. and that by
his/her signature on this instrument, the individual, or person upon behalf of which the individual
acted, executed the instrument.

Navary Public
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SCHEDULE A

Sec Attached]
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

BARGAIN AND SALE DEED

Without Covenant Against Grantor's Acts

1414 UTICA AVENUE LENDER LLC, solely in its capacity as the Plan Proponent for CORT &
MEDAS ASSOCIATES, LLC. as debtor. pursuant to Order Approving Sale of Debtor s Real
Property. entered om _, 2021, US. Bankruptcy Court, Eastern District

MG

»LLe

PREMISES:

1414 UTICA AVENUE
BROOKLYN, NEW YORK

BLOCK: 4784
LOT: 35

RECORD AND RETURN TO:

Devisch & Schneider, LLP
79-37 Mirtle Avenue
Glendale, New York 11385
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

THIS INDENTURE, made the day of . 2021, BETWEEN 1414
UTICA AVENUE LENDER LLC, solely in its capacity as the Plan Proponent for CORT &
MEDAS ASSOCIATES, LLC, as debtor, pursuant to Order Approving Sale of Debtor's Real
Property, entered on . 2021, U.S. Bankruptey Court, Eastern District,

party of the first part, and

—__, LLC. a New York limited liability company, with
offices at __, New York,

 

party of the secomd part.

WITNESSETH, that the party of the first part, in consideration of Ten Dollars and other valuable
consideration paid by the party of the second part, does hereby grant and release unio the party of
the second part, the heirs or successors and assigns of the party of the second part forever,

THE CERTAIN PREMISES AND IMPROVEMENTS SITUATED THEREON AS MORE
PARTICULARLY DESCRIBED ON SCHEDULE A ANNEXED HERETO AND MADE
A PART HEREOF

BEUNG and intended to be the same premises conveved by 1476 Utica Avenue LLC, to Grantor
by deed dated December 29, 2009, recorded in the Office of the Registrar of the City of New
York, Kings County, on January 26. 2010 in CFRN # 2010000028800,

TOGETHER with all right. tithe and interest, if any, of the party of the first part in and to any
streets and roads abutting the above-described premises to the center lines thereof: TOGETHER
with the appurtenances and all the estate and rights of the party of the first part in and to said
premises:

TO HAVE AND TO HOLD the premises herein granted unto the party of the second part, the
heirs or successors and assigns of the party of the second pant forever.

AND this conveyance is being made by 1414 Utica Avenue Lender LLC, as Plan Proponent for
Cort & Medas Associates, LILC, debtor, pursuant to Order Approving Sale of Debtor's Real
Property, entered on . U.S. Bankruptey Court, Eastern District, Chapter | 1, Case
No. 19-4313. 4 copy of'said Order Approving Sale is being attached hereto as Exhibit “A.”

AND the party of the first part, in compliance with Section 13 of the Lien Law, covenants that the
party of the first part will receive the consideration for this conveyance and will hold the right to
receive such consideration as a trust fund to be applied first for the purpose of paying the cost of
improvement and will apply the same first to the payment of the cost of the improvement before
using any part of the total of the same for any other purpose. The word “party” shall be construed
as if it read “parties” whenever the sense of this indenture so requires,
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

IN WITNESS WHEREOF, the party of the first part has duly executed this deed as of
the day and vear first above written,

414 UTICA AVENUE LENDER LLC, solely
in its capacity as the Plan Proponent for CORT
& MEDAS ASSOCIATES, LLC, as debtor,
pursuant to Order Approving Sale of Debtor's
Real Property, entered on __,, 2021,
U.S. Bankruptey Court, Eastern District

Fy: —

Name:
Tithe: Authorized Signatory

 

STATE OF NEW YORK )
| ss:

COUNTY OF }

Onthe —_ day of 3021. before me, the undersigned, a Notary Public in and
for said state, personally appewred =. personally known to me of proved to me
on the basis of satisfactory evidence to be the individual whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his/her capacity, and that by
his/her signature on this instrument, the individual, or person upon behalf of which the individual
acted, executed the instrument.

Notary Public
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SCHEDULE A

jsec Attached |
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

BARGAIN AND SALE DEED

Without Covenant Against Grantor's Acts

i414 UTICA AVENUE LENDER LLC, solely in its capacity as the Plan Proponent for CORT &
MEDAS ASSOCIATES, LLC, as debtor, pursuant to Order Approving Sale of Debtor's Real
Property, entered on _. 2021, U8. Bankruptey Count, Eastern District,

itd

4 Lab

PREMISES:

1376 UTICA AVENUE
BROOKLYS, NEW VORK

BLAM CK: 4784
LOT: 20

RECORD AND RETURN TO:

Deutsch & Schneider, LLP
79-37 Myrtle Avenue
Olendale, New Vork [JaR4
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

EXHIBIT ¢
PORK OF BILL OF SALE

sce attached |
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

BILL OF SALE

THIS BILL OF SALE is made and executed as ofthe day of . 2021 from

1414 UTICA AVENUE LENDER LLC, solely in its capacity as the Plan Proponent tor CORT &

MEDAS ASSOCIATES, LLC, as debtor, pursuant to Order Approving Sale of Debtor's Real

Property, entered on 2021, U.S. Bankruptcy Coun, Eastern District (“Seller”), to

having an address at
(“Purchaser”),

 

 

FOR AND IN CONSIDERATION of the sum of Ten Dollars and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby acknowledged, Seller does
hereby bargain, sell, convey, deliver. assign, transfer, set over and grant lo Purchaser, and to their
successors and assigns, all right, tile and interest of Seller in and to any and all fixtures, machinery,
equipment, furniture and other tangible personal property not owned by any tenant or other
occupant of the Property (the “Personalty”) affixed or attached to, installed or placed in or upon
and to be used for or usable in any present or future enjoyment, occupancy or operation of the
building and related improvements comprising the property located at and commonly known as
L414 Utica Avenue and 1376 Utica Avenue. Brooklyn, New York.

THIS conveyance is being made by 1414 Utica Avenwe Lender LLC, as Plan Proponent
for Cort & Medas Associates, LLC, debtor, pursuant to Order Approving Sale of Debtor's Real
Property. entercdonm _ U.S. Bankruptey Court, Eastern District, Chapter | 1, Case No.
[9-41313, A copy of said Order Approving Sale ts being attached hereto as Exhibit “A.”

Title to. all the Personalty shall pass to Purchaser upon delivery of this Bill of Sale free and
clear of all claims, liens or encumbrances of any kind. Amy sales tax, ifany, payable in respect of
the Personalty shall be the sole responsibility of Purchaser.

Seller makes no warranties of representations whatsoever, including, without limitation,
with respect to quality, fitness or merchantability of the Personalty; the Personalty is being
transferred “AS IS" physical condition and this Bill of Sale is made without recourse to Seller.

This Bill of Sale shall be binding upon and inure to the benefit of the parties hereto and
their respective suceessors and assigns.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the day and year first
written above.

1414 UTICA AVENUE LENDER LLC, solely
in its capacity as the Plan Proponent for CORT
& MEDAS ASSOCIATES, LLC, as debtor,
pursuant to Order Approving Sale of Debtor's
Real Property, entered on Peli B

LS. Bankruptey Court, Eastern District
Case 1-Ly-4lolso-JmM Voc s0e FiledOsfiefiel Entered O/ie2/i2l 21:04:10

SHITE
Tithe: Authorized Sienator
